ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_02_FR.txt.                                                                                                          438



                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]
                                                   table des matières

                                                                                                  Paragraphes
                       I. Prolégomènes                                                                  1-6
                      II. Une nouvelle ère dans le règlement des différends
                          ­relatifs aux droits de l’homme par la Cour internatio-
                           nale de Justice                                                              7-8
                     III. Pertinence du principe fondamental d’égalité et de non-­
                          discrimination9-21
                     IV. Non-­discrimination et interdiction de l’arbitraire                          22-32
                      V. Les arguments présentés par les Parties à l’audience                         33-36

                     VI. Questions posées aux Parties à l’audience                                    37-61

                        1. Questions et réponses                                                      37-47
                        2. Analyse générale : la raison d’être de la règle des recours internes
                           dans la protection internationale des droits de l’homme                    48-56
                        3. Analyse générale : les implications d’une situation continue               57-61
                     VII. L’interprétation correcte des clauses compromissoires
                          des traités relatifs aux droits de l’homme                                  62-67
                 VIII. Vulnérabilité de certains segments de la population                            68-73
                     IX. Vers la consolidation du régime juridique autonome
                         des mesures conservatoires                                                   74-77
                      X. Droit international et dimension temporelle                                  78-81
                     XI. Les mesures conservatoires dans les situations continues                     82-93

                     XII. Épilogue : récapitulation                                                  94-104



                                                    I. Prolégomènes

                   1. J’ai voté ce jour, 23 juillet 2018, pour l’adoption de la présente
                 ordonnance de la Cour internationale de Justice (la « Cour » ou la « CIJ »),

                                                                                                          36




7 Ord 1145.indb 69                                                                                              11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)               439

                 par laquelle la Cour indique des mesures conservatoires en l’affaire rela-
                 tive à l’Application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale (Qatar c. Emirats arabes unis).
                 C’est à bon droit que la Cour a indiqué de telles mesures relevant de
                 ladite convention. Cependant, comme j’attache une grande importance à
                 certaines questions subsidiaires soulevées par l’espèce et qui, à mon avis,
                 sous-­tendent la décision de la Cour, mais que ­celle-ci n’a pas évoquées
                 dans son raisonnement, je me vois dans l’obligation d’exposer dans la
                 présente opinion quelles sont ces questions et ce qui constitue le fonde-
                 ment de ma position les concernant.

                     2. C’est impitoyablement pressé par le temps et soucieux d’accomplir
                 mon devoir au service de la justice internationale que je le fais, avec pour
                 motivation supplémentaire que la Cour n’a pas expressément mentionné
                 dans son raisonnement certains enseignements qui me paraissent découler
                 de l’objet même de son ordonnance. Or ces enseignements sont impor-
                 tants dans une affaire comme la présente espèce qui, comme deux autres
                 avant elle (voir ­ci-après), est introduite devant la Cour au titre d’une
                 convention relative aux droits de l’homme aussi fondamentale que la
                 convention internationale sur l’élimination de toutes les formes de discri-
                 mination raciale (CIEDR).
                     3. Dans ces conditions, je formulerai mes observations initiales sous les
                 titres suivants : a) une nouvelle ère dans le règlement des différends rela-
                  tifs aux droits de l’homme par la Cour internationale de Justice ; b) perti-
                 nence du principe fondamental d’égalité et de non‑discrimination ; et
                 c) non-­discrimination et interdiction de l’arbitraire. Puis j’examinerai les
                 arguments présentés par les Parties à l’audience et leurs réponses écrites
                 aux questions que je leur ai posées, à la suite de quoi je procéderai à deux
                 analyses générales portant respectivement sur la raison d’être de la règle
                 des recours internes dans la protection internationale des droits de
                 l’homme et sur les implications d’une situation continue.
                     4. Après quoi je développerai de nouvelles observations sur les autres
                 questions à examiner, sous les titres suivants : a) l’interprétation correcte
                 des clauses compromissoires des conventions relatives aux droits de
                 l’homme ; b) la vulnérabilité de certains segments de la population ;
                  c) vers une consolidation du régime juridique autonome des mesures
                  conservatoires de protection des droits de l’homme ; d) droit international
                  et dimension temporelle ; et e) les mesures conservatoires dans les situa-
                 tions continues. Je conclurai par une récapitulation des principaux
                 ­éléments de la position que je défends dans la présente opinion indivi-
                  duelle.
                     5. Pour commencer, je rappellerai que l’affaire relative à l’Application
                  de la convention internationale sur l’élimination de toutes les formes de dis-
                  crimination raciale (Qatar c. Emirats arabes unis) est la troisième affaire
                  invoquant la CIEDR à avoir été portée devant la Cour en un laps de
                  temps relativement court (de 2011 à 2018) : la présente ordonnance s’ins-
                  crit en effet à la suite des décisions adoptées par la Cour dans les affaires

                                                                                             37




7 Ord 1145.indb 71                                                                                 11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                           440

                 Géorgie c. Fédération de Russie (exceptions préliminaires, 2011) 1 et
                 Ukraine c. Fédération de Russie (mesures conservatoires, 2017) 2.
                    6. Outre ces trois affaires relevant spécifiquement de la CIEDR, la Cour
                 a été saisie au cours des huit dernières années d’affaires invoquant d’autres
                 conventions relatives aux droits de l’homme. Je rappellerai à ce sujet l’af-
                 faire des Questions concernant l’obligation de poursuivre ou d’extrader (Bel-
                 gique c. Sénégal) (fond, 2012), qui invoquait la convention des Nations
                 Unies contre la torture. L’affaire Ahmadou Sadio Diallo (République de
                 Guinée c. République démocratique du Congo) (fond, 2010, réparations,
                 2012) en est un autre exemple et invoquait, entre autres instruments, le
                 pacte international relatif aux droits civils et politiques (voir ­ci-après).


                     II. Une nouvelle ère dans le règlement des différends relatifs
                      aux droits de l’homme par la Cour internationale de Justice

                    7. J’ai joint à l’arrêt (fond) du 30 novembre 2010 de la Cour en l’affaire
                 Ahmadou Sadio Diallo, qui opposait la Guinée à la République démocra-
                 tique du Congo, une opinion individuelle dans laquelle je saluais l’avène-
                 ment d’une nouvelle ère de justice internationale en matière de droits de
                 l’homme à la Cour (C.I.J. Recueil 2010 (II), p. 807-811, par. 232-245). J’y
                 soulignais que c’était la première fois dans son histoire que « la Cour
                 mondiale a[vait] expressément pris en compte la contribution de la juris-
                 prudence de deux tribunaux internationaux des droits de l’homme, les
                 Cours européenne et interaméricaine, à la lutte perpétuelle de l’être
                 humain contre l’arbitraire ». Le paragraphe 65 de cet arrêt, ajoutais-je,
                 évoquait en effet « la protection de la personne humaine contre l’arbi-
                 traire, y compris l’interdiction de l’expulsion arbitraire 3 » (ibid., p. 809,
                 par. 237). Je concluais ainsi :
                    1 Arrêt du 1er avril 2011 (C.I.J. Recueil 2011 (I), p. 70), qui avait été précédé par une

                 ordonnance en indication de mesures conservatoires du 15 octobre 2008 dans laquelle la
                 Cour avait conclu que le conflit dans cette région constituait un problème actuel et que les
                 personnes affectées restaient vulnérables (C.I.J. Recueil 2008, p. 396, par. 142 et 143).




                    2 Ordonnance du 19 avril 2017 (C.I.J. Recueil 2017, p. 104), à laquelle j’ai joint l’exposé

                 de mon opinion individuelle ; j’avais précédemment joint l’exposé de mon opinion dissi-
                 dente à l’arrêt du 1er avril 2011 (C.I.J. Recueil 2011 (I), p. 70) de la Cour.


                     3 D’une pertinence particulière pour une étude du droit à la liberté de circulation et

                 de résidence consacré à l’article 22 de la convention américaine des droits de l’homme
                 sont l’arrêt de la Cour interaméricaine des droits de l’homme (CIDH) du 15 juin 2005 en
                 l’affaire de la Communauté Moiwana c. Suriname (par. 107-121) et son ordonnance en indi-
                 cation de mesures conservatoires du 18 août 2000 en l’affaire des Haïtiens et Dominicains
                 d’origine haïtienne en République dominicaine (par. 9-11) et l’opinion individuelle que j’ai
                 jointe à ladite ordonnance (par. 2-25).

                                                                                                            38




7 Ord 1145.indb 73                                                                                                11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                                                  441

                         « Il est de fait rassurant que la CIJ ait manifesté une nouvelle
                     vision de cette question, pour ce qui a trait aux tribunaux internatio-
                     naux des droits de l’homme. Cela est particulièrement important à
                     une époque où les Etats s’appuient, dans les conclusions qu’ils sou-
                     mettent à la Cour, sur des dispositions pertinentes de conventions
                     relatives aux droits de l’homme, comme l’ont fait en l’espèce la Gui-
                     née et la RDC lorsqu’elles ont invoqué dans leur argumentation le
                     Pacte international relatif aux droits civils et politiques des
                     Nations Unies et la Charte africaine des droits de l’homme et des
                     peuples (en plus de la disposition pertinente de la convention de
                     Vienne sur les relations consulaires dans le cadre de la protection
                     internationale des droits de l’homme).
                         Cet exemple n’est pas le seul. Le 29 mai 2009, la CIJ a rendu son
                     ordonnance (sur des mesures conservatoires) en l’affaire des Ques-
                     tions concernant l’obligation de poursuivre ou d’extrader, dans laquelle
                     la Belgique et le Sénégal ont présenté des conclusions fondées sur
                     l’interprétation et l’application des dispositions pertinentes de la
                     convention des Nations Unies contre la torture de 1984. Il y a
                     quelques jours à peine, au cours des audiences tenues devant la Cour
                     du 13 au 17 septembre 2010, la Géorgie et la Fédération de Russie
                     ont présenté leurs plaidoiries en l’affaire concernant l’Application de
                     la convention internationale sur l’élimination de toutes les formes de
                     discrimination raciale, un autre traité des Nations Unies relatif aux
                     droits de l’homme. Il est bon que les Etats commencent à invoquer
                     devant la Cour des traités relatifs aux droits de l’homme, ce qui
                     annonce une nouvelle ère où la CIJ elle‑même pourrait connaître
                     d’affaires relatives aux droits de l’homme. La conscience juridique
                     internationale s’est enfin éveillée à ce besoin.
                         Dans l’exercice de ses fonctions en matière contentieuse aussi bien
                     que consultative ces dernières années, la CIJ s’est reportée à des dis-
                     positions pertinentes d’un traité relatif aux droits de l’homme comme
                     le Pacte international relatif aux droits civils et politiques ou aux tra-
                     vaux de son organe de surveillance, le Comité des droits de l’homme.
                     Ce fait ne saurait être oublié, au moment de saluer le point tournant
                     que constitue la présente affaire Ahmadou Sadio Diallo : la Cour,
                     dans l’arrêt qu’elle rend aujourd’hui, 30 novembre 2010, est allée
                     bien plus loin, a­ u-delà du système des Nations Unies, lorsqu’elle a
                     reconnu la contribution de la jurisprudence de deux autres tribunaux
                     internationaux, les Cours interaméricaine et européenne des droits de
                     l’homme. La Cour a également tenu compte de la contribution d’un
                     organe international de supervision des droits de l’homme, la Com-
                     mission africaine des droits de l’homme et des peuples. Ces trois sys-
                     tèmes régionaux fonctionnent dans le cadre de l’universalité des
                     droits de l’homme.
                     �����������������������������������������������������������������������������������������������������������������
                         En cultivant ce dialogue, attentifs les uns aux autres dans la réali-
                     sation d’une mission commune, les tribunaux internationaux contem-

                                                                                                                                   39




7 Ord 1145.indb 75                                                                                                                        11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                          442

                      porains donneront non seulement aux Etats, mais également aux
                      êtres humains du monde entier, dans différents domaines du droit
                      international, des raisons de reprendre confiance dans la justice
                      humaine. Ce faisant, ces tribunaux élargiront et renforceront la
                      capacité du droit international contemporain de résoudre les diffé-
                      rends survenant non seulement au niveau interétatique, mais égale-
                      ment au niveau intra-­étatique. Ils aideront ainsi les Etats et les êtres
                      humains à atteindre l’objectif recherché par tous : la réalisation de la
                      justice. » (C.I.J. Recueil 2010 (II), p. 809-811, 241-243 et 245.)
                    8. Etant donné ce qui précède et gardant à l’esprit tout ce qui s’est dit
                 ici‑même dans la grande salle de justice du Palais de la Paix de La Haye,
                 nous devons convenir que nous sommes déjà entrés dans une nouvelle ère
                 dans le règlement des différends relatifs aux droits de l’homme par la
                 Cour. La présente affaire relative à l’Application de la convention interna-
                 tionale sur l’élimination de toutes les formes de discrimination raciale
                 (Qatar c. Emirats arabes unis) en porte témoignage. Je peux donc main-
                 tenant passer au point suivant de mon opinion individuelle, à savoir la
                 pertinence du principe fondamental d’égalité et de non-­discrimination.


                            III. Pertinence du principe fondamental d’égalité
                                         et de non-­discrimination

                    9. Dans le cas d’espèce, la demande en indication de mesures conserva-
                 toires déposée par le Qatar le 11 juin 2018 cite les droits que c­elui-ci
                 entend protéger contre des mesures discriminatoires qui « violent le prin-
                 cipe de droit international de non-­discrimination ainsi que les obligations
                 expressément énoncées aux articles 2, 4, 5, 6, 7 de la CIEDR » (p. 8,
                 par. 12) 4. Or le principe d’égalité et de non-­discrimination se trouve au
                 fondement des droits protégés par la CIEDR. C’est là un point qui méri-
                 tait que les Parties s’y attardent plus au cours de la procédure orale 5, au
                 lieu de détourner largement l’attention, comme elles l’ont fait, vers des
                 points qui n’avaient aucun rapport avec l’examen de mesures conserva-
                 toires relevant d’une convention relative aux droits de l’homme.

                    10. Dans ces conditions, je me crois tenu de combler la lacune ainsi
                 ouverte, en espérant que ce regrettable détournement d’attention ne se
                 reproduira pas dans des affaires comme c­ elle-ci où le droit applicable est
                 une convention relative aux droits de l’homme, et non pas les règles de la
                 protection diplomatique. C’est en effet le principe d’égalité et de non-­
                 discrimination qui doit ici retenir l’attention, et ce n’est pas le moment d’in-

                    4 Voir également la requête introductive d’instance déposée le 11 juin 2018 par le Qatar,

                 p. 51, par. 58, et p. 59-60, par. 65.
                    5 On relève dans la plaidoirie du Qatar trois brèves références aux « principes de la

                 dignité et de l’égalité de tous les êtres humains » (voir CR 2018/12 du 27 juin 2018, p. 32,
                 35 et 59).

                                                                                                          40




7 Ord 1145.indb 77                                                                                              11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)               443

                 venter ou d’imaginer de nouvelles « conditions préalables » à l’examen de
                 mesures conservatoires au titre d’une convention relative aux droits de
                 l’homme ; mêler à ce stade l’examen des mesures conservatoires et l’examen
                 d’une prétendue « plausibilité » (voir la section VI c­ i-après) n’a aucun sens.
                    11. Une fois l’attention ramenée sur le principe d’égalité et de non‑­
                 discrimination, on notera, pour commencer, que l’idée de l’égalité des
                 êtres humains a été présente dès l’origine dans le droit international ou
                 « droit des gens », bien avant de trouver son expression dans les instruments
                 internationaux qui composent le corpus juris gentium que nous connais-
                 sons aujourd’hui. Cette idée de l’égalité des êtres humains sous‑tendait
                 d’ailleurs le concept original d’unité du genre humain que l’on retrouve dès
                 le XVIe siècle dans la pensée révolutionnaire de Francisco de Vitoria et
                 Bartolomé de las Casas par exemple.
                    12. Le principe fondamental d’égalité et de non-­          discrimination est
                 aujourd’hui l’un des piliers sur lesquels reposent la CIEDR et l’ensemble
                 du corpus juris du droit international des droits de l’homme. Ce principe,
                 qui est une expression de la conscience humaine, s’est projeté dans le droit
                 international tel qu’il s’est progressivement constitué du XVIIe au
                 XXIe siècle. Il a donc une longue histoire qui s’est déroulée parallèlement
                 à la formation et à l’évolution du droit international l­ui-même.
                    13. Au milieu du XXe siècle, en 1948 pour être exact, la Déclaration
                 universelle des droits de l’homme proclamait en son article premier :
                 « Tous les êtres humains naissent libres et égaux en dignité et en droits. Ils
                 sont doués de raison et de conscience et doivent agir les uns envers les
                 autres dans un esprit de fraternité. » Elle ajoutait en son article 7 que
                 « [t]ous sont égaux devant la loi et ont droit sans distinction à une égale
                 protection de la loi. Tous ont droit à une protection égale contre toute
                 discrimination qui violerait la présente Déclaration et contre toute provo-
                 cation à une telle discrimination. »
                    14. En 1945 déjà, la Charte des Nations Unies avait affirmé dès le
                 deuxième paragraphe de son préambule que les « peuples des
                 ­
                 Nations Unies » étaient « résolus à proclamer à nouveau [leur] foi dans les
                 droits fondamentaux de l’homme, dans la dignité et la valeur de la per-
                 sonne humaine, dans l’égalité de droits des hommes et des femmes, ainsi
                 que des nations, grandes et petites ». C’est pourquoi le principe fonda-
                 mental d’égalité et de non-­discrimination est également un pilier du droit
                 des Nations Unies.
                    15. Le renforcement progressif des mécanismes internationaux de pro-
                 tection des droits de l’homme a par ailleurs largement contribué à faire
                 reconnaître l’importance de ce principe fondamental d’égalité et de non-­
                 discrimination. C’est ainsi que sont apparues des expressions comme
                 l’« égalité devant la loi » et l’« égale protection de la loi », qui sont fondées
                 sur des valeurs humaines et désignent des obligations que les traités rela-
                 tifs aux droits de l’homme imposent à leurs Etats parties.
                    16. Dans le fidèle accomplissement de leur mission de protection de la
                 personne humaine, les organes de surveillance de l’application de ces trai-
                 tés ont régulièrement apporté une contribution toujours plus substantielle

                                                                                              41




7 Ord 1145.indb 79                                                                                   11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                        444

                 à l’interdiction de facto ou de jure de la discrimination 6. L’obligation de
                 non-­discrimination rapportée aux droits protégés par ces traités montre
                 bien que leurs Etats parties ont des obligations positives de protection des
                 êtres humains relevant de leur juridiction contre la discrimination dans
                 tous les domaines des relations humaines 7.
                    17. De son côté, le Comité pour l’élimination de la discrimination
                 raciale a publié des « recommandations générales » dans lesquelles il inter-
                 prète les dispositions de la CIEDR. Plusieurs de ces recommandations
                 générales intéressent la présente espèce, parmi lesquelles la recommanda-
                 tion générale 30 du 19 août 2004 concernant la discrimination contre les
                 non-­ressortissants, la recommandation 35 du 26 septembre 2013 concer-
                 nant la lutte contre les discours de haine raciale, la recommandation
                 générale 25 du 20 mars 2000 concernant la dimension sexiste de la discri-
                 mination raciale et la recommandation générale 22 du 23 août 1996
                 concernant l’article 5 de la CIEDR et les réfugiés et personnes déplacées.


                    18. Les progrès accomplis par le principe d’égalité et de non-­
                 discrimination sur les plans normatif et jurisprudentiel 8 n’ont pas été sui-
                 vis par la doctrine internationale, qui a jusqu’à maintenant consacré à ce
                 principe fondamental une attention insuffisante et sans aucune commune
                 mesure avec l’importance dudit principe pour la théorie et la pratique du
                 droit. Il s’agit là d’un des rares cas où la jurisprudence internationale est
                 en avance sur la doctrine juridique, laquelle devrait s’y intéresser de
                 plus près.
                    19. La jurisprudence a fait un pas en avant décisif avec l’avis consultatif
                 no 18 du 17 septembre 2003 de la Cour interaméricaine des droits de l’homme
                 (CIDH) sur la situation juridique et les droits des migrants sans papiers, un
                 avis visionnaire dans lequel la CIDH reconnaissait que le principe fonda-
                 mental d’égalité et de non-­discrimination faisait partie des normes impéra-
                 tives (jus cogens) du droit international, élargissant ainsi leur portée
                 matérielle (par. 97-101 et 110-111) 9. Aux termes de l’avis de la CIDH, les
                 Etats sont tenus de ne pas soumettre les migrants à un traitement discrimi-

                    6 Voir par exemple A. A. Cançado Trindade, « Address to the UN Human Rights

                 Committee on the Occasion of the Commemoration of Its 100th Session », 29 Nether-
                 lands Quarterly of Human Rights (2011), p. 131‑137. [Un résumé en français du discours
                 prononcé par le juge Cançado Trindade en l’honneur de la centième session du Comité
                 peut être consulté dans le compte rendu analytique de la 2772e séance du Comité des droits
                 de l’homme des Nations Unies tenue le 29 octobre 2010, qui a été publié comme document
                 des Nations Unies sous la cote CCPR/C/SR.2772.]
                    7 Y compris au niveau interpersonnel ; voir W. Vandenhole, Non-­Discrimination and

                 Equality in the View of the UN Human Rights Treaty Bodies, Anvers/Oxford, Intersentia,
                 2005, p. 23 et 215.
                    8 Progrès auxquels j’ai consacré un ouvrage substantiel : A. A. Cançado Trindade, El

                 Principio Básico de Igualdad y No-­Discriminación : Construcción Jurisprudencial, 1re éd.,
                 Santiago du Chili, Librotecnia, 2013, p. 39‑748.
                    9 La CIDH a soutenu qu’en conséquence tout traitement discriminatoire de migrants

                 sans papiers engagerait la responsabilité internationale des Etats.

                                                                                                        42




7 Ord 1145.indb 81                                                                                            11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                             445

                 natoire et de ne pas tolérer de situations de discrimination portant préjudice
                 aux migrants ; de même, ils sont tenus de leur offrir les garanties d’une pro-
                 cédure régulière, indépendamment de leur statut de migrant. De même, les
                 Etats ne peuvent pas subordonner l’application du principe d’égalité devant
                 la loi et de non-­discrimination à la réalisation des objectifs de leurs poli-
                 tiques migratoires ou autres, ou lui imposer d’autres conditions.
                    20. Dans l’opinion concordante que j’ai jointe à l’avis consultatif no 18
                 de la CIDH, j’ai salué cette avancée remarquable de la jurisprudence et,
                 soutenant la position de la CIDH, j’ai souligné qu’il était important que
                 le principe fondamental d’égalité et de non-­discrimination vienne élargir
                 la portée matérielle des normes impératives du droit international et
                 imprégner — avec d’autres principes généraux de droit — l’ordre juri-
                 dique tout entier jusqu’à en constituer le substrat (par. 44‑46, 52-58
                 et 72) 10. Sans ces principes, il n’est en dernier ressort point d’ordre juri-
                 dique qui vaille. J’ai inscrit mon raisonnement dans la lignée des théori-
                 ciens du droit naturel, attentifs aux origines et à l’évolution du droit des
                 gens, et dans le cadre de la civitas maxima gentium et de l’universalité du
                 genre humain.
                    21. La voie était ainsi ouverte à un élargissement de la jurisprudence
                 dans le règlement international de différends touchant au principe fonda-
                 mental d’égalité et de non-­discrimination 11. Cet élargissement s’est maté-
                 rialisé aussi bien dans des arrêts en matière contentieuse que dans des avis
                 consultatifs portant sur les questions suivantes : la marginalisation sociale
                 (CIDH, affaire Servellón-­García et al. (2006) et affaire Sawhoyamaxa Indi-
                 genous Community (2006)) ; l’interdiction de l’arbitraire (CIJ, affaire
                 Ahmadou Sadio Diallo (arrêt (fond, 2010) et arrêt (réparations, 2012) ;
                 question de la Conformité au droit international de la déclaration unilaté-
                 rale d’indépendance relative au Kosovo (avis consultatif, 2010) ; et affaire
                 relative à l’Application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus-
                 sie) (arrêt, 2011)) ; et le principe d’égalité des armes (ou égalité des parties

                    10 Pour un examen plus approfondi de la question, voir A. A. Cançado Trindade,

                 « Le déracinement et la protection des migrants dans le droit international des droits
                 de l’homme », Revue trimestrielle des droits de l’homme, vol. 4, Bruxelles (2008), no 74,
                 p. 289‑328.
                    11 Depuis que la CIDH a admis que le principe fondamental d’égalité et de non-­

                 discrimination faisait partie des normes impératives (jus cogens), j’ai souligné, dans
                 plusieurs affaires contentieuses, l’importance d’élargir la portée matérielle des normes
                 impératives pour y inclure le droit à l’accès à la justice, et répondre ainsi au pressant besoin
                 de protection de la personne humaine. Je l’ai fait notamment dans l’opinion individuelle
                 (consacrée au droit d’accès à la justice lato sensu) que j’ai jointe à l’arrêt du 31 janvier 2006
                 de la CIDH en l’affaire Pueblo Bello Massacre c. Colombia, en y soulignant l’importance
                 extrême que revêt le droit d’accès à la justice lato sensu, y compris sa pleine réalisation
                 (par. 64). J’ai également souligné en plusieurs occasions les besoins spécifiques de protec-
                 tion des victimes en situation de vulnérabilité (voir A. A. Cançado Trindade, El Ejercicio
                 de la Función Judicial Internacional — Memorias de la Corte Interamericana de Derechos
                 Humanos, 5e éd. rev., Belo Horizonte, Ed. Del Rey, 2018, chapitre XXIV, p. 219‑226).


                                                                                                             43




7 Ord 1145.indb 83                                                                                                   11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                          446

                 dans la procédure) (CIDH, affaire Loayza Tamayo (1997) ; et CIJ, Juge-
                 ment no 2867 du Tribunal administratif de l’Organisation internationale du
                 travail sur requête contre le Fonds international de développement agricole
                 (avis consultatif, 2012)).


                         IV. Non-­discrimination et interdiction de l’arbitraire

                    22. Dans le cas d’espèce, il est également demandé à la Cour d’accor-
                 der une protection au titre de la CIEDR contre des mesures arbitraires,
                 c’est-à-dire contre l’arbitraire. Quelques brèves références ont été faites à
                 la question de la protection contre l’arbitraire pendant les plaidoiries
                 orales 12. D’autres juridictions internationales ont soulevé cette question
                 en rapport avec d’autres traités des droits de l’homme ; ainsi, dans son
                 arrêt du 3 juillet 2014 (fond) en l’affaire Géorgie c. Russie, la Cour euro-
                 péenne des droits de l’homme a souligné l’obligation, consacrée par la
                 convention de sauvegarde des droits de l’homme et des libertés fonda-
                 mentales (ci‑après, « convention européenne des droits de l’homme »), de
                 « protéger l’individu contre l’arbitraire » et conclu que les arrestations et
                 détentions qui ont précédé l’expulsion « massive » de ressortissants géor-
                 giens revêtaient un caractère arbitraire et constituaient une pratique
                 administrative en violation des paragraphes 1 et 4 de l’article 5 de la
                 convention (par. 182 et 186‑188).
                    23. Un peu plus tard, dans son arrêt du 23 août 2016 (fond) en l’affaire
                 J. K. et autres c. Suède, qui portait sur l’expulsion de non-­ressortissants
                 (les requérants étaient de nationalité iraquienne), la Cour européenne des
                 droits de l’homme a considéré qu’il y avait des motifs sérieux et avérés de
                 croire que les requérants, s’ils étaient renvoyés en Irak, y courraient un
                 risque réel d’être soumis à un traitement contraire à l’article 3 de la
                 convention européenne des droits de l’homme. De fait, la question de la
                 non-­discrimination et de l’interdiction de l’arbitraire ne saurait être élu-
                 dée, et elle s’inscrit dans un cadre temporel et spatial très large. Cela vient
                 de ce que l’arbitraire a fortement marqué les relations entre les individus
                 et la puissance publique tout au long de l’histoire de l’humanité. Il a été
                 de siècle en siècle une source de tension majeure, et c’est pourquoi les
                 tragédies composées et jouées dans la Grèce ancienne restent si contem-
                 poraines aujourd’hui.
                    24. Qu’il me suffise de rappeler l’arbitraire dont fait preuve le roi Créon
                 dans l’Antigone de Sophocle (441 av. J.‑C.) lorsqu’il prend un décret
                 interdisant de donner une sépulture à Polynice, l’un des deux frères d’An-
                 tigone, et la détermination de c­ elle-ci à ensevelir ce frère par désir de jus-
                 tice ; ou de rappeler encore, dans Les Suppliantes d’Euripide (424‑419
                 av. J.‑C.), l’arbitraire qui conduit le roi de Thèbes à refuser une sépulture

                    12 Voir les références faites par le demandeur dans les comptes rendus d’audience publiés

                 sous les cotes CR 2018/12 pour l’audience du 27 juin 2018 (p. 22 et 23) et CR 2018/14 pour
                 l’audience du 29 juin 2018 (p. 30).

                                                                                                          44




7 Ord 1145.indb 85                                                                                              11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)               447

                 aux guerriers d’Argos tombés devant les murs de sa ville, malgré les sup-
                 plications et les lamentations de leurs mères.
                    25. L’Antigone de Sophocle, en particulier, a été réécrite plusieurs fois au
                 cours des siècles par des écrivains qui pensaient à leur propre époque et aux
                 formes nouvelles qu’y revêtait l’arbitraire. Bien que les anciens Grecs se
                 soient plus attachés à la justice qu’au droit (il a fallu attendre les Romains
                 de l’époque impériale pour que l’on commence à faire une distinction entre
                 ces deux notions), certains ont cru voir dans la tragédie de Sophocle les
                 premiers germes de la distinction entre droit naturel et droit positif.
                    26. En tout état de cause et comme le montre l’histoire, l’arbitraire fait
                 malheureusement partie de la nature humaine et il en résulte une discrimi-
                 nation à la fois de facto et de jure. Si nous observons notre monde contem-
                 porain et la grave crise de valeurs qu’il traverse, nous pouvons voir sur
                 tous les continents l’inhumaine séparation imposée à des familles au
                 moment de franchir des frontières, en particulier aux familles de migrants
                 ou de non-­ressortissants. Le droit positif ne peut résoudre à lui seul des
                 problèmes qu’il crée parfois ­lui-même et qui affectent des humains en
                 situation de vulnérabilité (voir ­ci-après). Or pour la doctrine jurisnatura-
                 liste éclairée, droit et justice vont de pair et sont indissociables.
                    27. Il importe de garder à l’esprit ces tragédies de la Grèce antique face à
                 une prétendue « mondialisation » qui se réduit à un néologisme fallacieux
                 que le XXIe siècle a mis en vogue. Ce néologisme a pour fonction de mas-
                 quer la marginalisation et l’exclusion sociale de segments de plus en plus
                 importants de la population, dont les migrants. Les frontières laissent passer
                 librement marchandises et capitaux, mais se ferment déplorablement devant
                 des êtres humains, tandis que les familles sont séparées et que les murs, les
                 barrières et les centres de rétention se multiplient sur plusieurs continents.
                    28. Le progrès matériel de quelques-uns s’accompagne de l’exploita-
                 tion du plus grand nombre, y compris les migrants sans papiers. Certains
                 humains (les puissants en particulier) attribuent à la majorité de leurs
                 frères humains un degré de priorité inférieur à celui qu’ils reconnaissent
                 aux marchandises et aux capitaux. Les souffrances des générations pas-
                 sées ne nous ont rien appris ; c’est pourquoi nous devons continuer de
                 nous fixer comme objectif la réalisation de la justice, en gardant à l’esprit
                 que droit et justice vont indissociablement de pair. La Cour se doit de
                 poursuivre ses efforts pour faire advenir un droit international humanisé
                 dans un monde contemporain déshumanisé.
                    29. Dans l’opinion individuelle précitée que j’ai jointe à l’arrêt du
                 30 novembre 2010 de la Cour en l’affaire Ahmadou Sadio Diallo (fond),
                 affaire qui concernait une série de détentions arbitraires suivies par l’ex-
                 pulsion d’un étranger de son pays de résidence, j’ai consacré toute une
                 section à « l’interdiction de l’arbitraire dans le cadre du droit international
                 des droits de l’homme ». Dans cette section VI, j’examinais la doctrine et
                 la jurisprudence en la matière. Je faisais notamment observer qu’étant
                 donné que les traités relatifs aux droits de l’homme
                      « constituent un droit de protection dont le but est de protéger la par-
                      tie manifestement la plus faible, la victime, il n’est pas du tout

                                                                                             45




7 Ord 1145.indb 87                                                                                 11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                             448

                       é­ tonnant que l’interdiction de l’arbitraire … englobe l’arrestation et
                        la détention ainsi que les autres actes des pouvoirs publics comme
                        l’expulsion » (C.I.J. Recueil 2010 (II), p. 763, par. 109).
                    30. C’est ainsi d’ailleurs que l’entendent les juridictions internationales
                 chargées, comme la Cour l’était en la présente espèce, d’interpréter et
                 d’appliquer les traités relatifs aux droits de l’homme pertinents. Comme
                 je l’ai fait valoir dans mon opinion individuelle jointe à l’arrêt Ahmadou
                 Sadio Diallo du 30 novembre 2010, la jurisprudence de ces juridictions est
                 tout à fait claire sur ce point : nul ne peut être dépouillé de manière arbi-
                 traire de son droit à la liberté (voir par exemple l’arrêt du 25 juin 1996 de
                 la Cour européenne des droits de l’homme (CEDH) en l’affaire Amuur
                 c. France, par. 42) ; et nul ne peut être arrêté ou détenu, même quand
                 l’arrestation ou la détention est réputée « légale », lorsque ladite arresta-
                 tion ou détention est incompatible avec les dispositions des traités relatifs
                 aux droits de l’homme et qu’il y est procédé de façon arbitraire (voir par
                 exemple l’arrêt (fond) du 19 novembre 1999 de la CIDH en l’affaire des
                 « Street Children » Villagrán Morales et al. c. Guatemala ; et ses arrêts du
                 25 novembre 2000 en l’affaire Bámaca Velásquez c. Guatemala et du
                 27 novembre 2003 en l’affaire Maritza Urrutia c. Guatemala).
                    31. Toujours dans cette opinion individuelle, j’écrivais que l’interdiction
                 de l’arbitraire ne se limitait pas au droit à la liberté de la personne, mais
                 s’étendait à tous les autres droits protégés par les traités relatifs aux droits
                 de l’homme 13, de façon à garantir l’Etat de droit en tant que prééminence
                 du droit. D’un point de vue épistémologique, c’est la position appropriée à
                 cet égard, compte tenu de l’interdépendance et de l’indivisibilité universel-
                 lement reconnues des droits de l’homme. L’arbitraire constitue en fait un
                 abus de pouvoir de la part des agents de l’Etat. Il s’ensuit qu’une loi natio-
                 nale ou une mesure administrative visant des migrants ou des non-­
                 ressortissants ne saurait être appliquée si elle est incompatible avec les
                 dispositions des traités relatifs aux droits de l’homme.
                    32. Je concluais enfin l’opinion individuelle précitée en insistant sur la
                 portée très vaste de cette interdiction de l’arbitraire :
                          « La nature humaine étant ce qu’elle est, tous ont besoin de préser-
                       ver la protection contre l’arbitraire des autorités de l’Etat. Dans une
                       perspective plus large, les êtres humains ont besoin d’être protégés en
                       définitive contre eux-mêmes, dans leurs relations les uns avec les autres.
                       Nul n’est besoin d’exiger l’adoption d’une disposition expresse pour
                       interdire l’arbitraire à l’égard de certains droits, ou de demander que
                       soit inséré l’adjectif « arbitraire » dans certaines dispositions pour per-
                       mettre l’exercice de la protection contre l’arbitraire en toutes circons-
                       tances, en vertu des traités des droits de l’homme. La lettre comme
                       l’esprit de ces dispositions des traités relatifs aux droits de l’homme

                    13 Comme par exemple le droit de ne pas être expulsé arbitrairement d’un pays, le droit

                 à un procès équitable, le droit au respect de la vie privée et de la vie familiale et le droit à
                 un recours effectif.

                                                                                                              46




7 Ord 1145.indb 89                                                                                                  11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                                449

                       pointent dans la même direction : l’interdiction absolue de l’arbitraire,
                       au titre du droit international des droits de l’homme dans son ensemble.
                       Toute cette question repose sur l’impératif d’accès à la justice au sens
                       large du droit au droit, du droit à la réalisation de la justice dans une
                       société démocratique. » (C.I.J. Recueil 2010 (II), p. 777, par.142.)


                                   V. Les arguments présentés par les Parties
                                                 à l’audience

                    33. L’interdiction de l’arbitraire met en avant la question de la vulnéra-
                 bilité de ceux qui sont touchés par des mesures discriminatoires. Avant
                 d’examiner cette question dans la section VII ci‑après, je passerai en revue
                 les arguments que les Parties ont fait valoir à l’audience pendant le pre-
                 mier tour de plaidoiries qui vient de se terminer. Le 27 juin 2018, le
                 demandeur a exposé son interprétation du contexte factuel du cas d’es-
                 pèce en l’inscrivant dans un cadre temporel.

                     34. Le Qatar a soutenu en effet que l’« expulsion collective » des
                 ­ atariens des Emirats arabes unis était une mesure discriminatoire qui
                 Q
                 avait et continuait d’avoir des effets sur certains des droits garantis par la
                 CIEDR (avec par exemple la séparation de familles ou la perte d’em-
                 plois) ; elle avait pour conséquence la prolongation pour une durée
                 ­indéterminée 14 du préjudice et des dommages subis dans la situation tra-
                  gique 15 dans laquelle se trouvaient de nombreuses victimes vulnérables 16.
                  Il fallait immédiatement prêter attention aux souffrances de la popula-
                  tion ; pour le Qatar, la vulnérabilité persistante de certains segments de la
                  population justifiait que des mesures conservatoires fussent adoptées de
                  toute urgence.
                     35. A l’audience suivante de la Cour tenue le 28 juin 2018, toujours au
                  premier tour des plaidoiries, le défendeur n’a pas répondu à la question
                  du caractère continu de la situation soulevée par le Qatar ; les Emirats
                  arabes unis ont préféré évoquer d’autres aspects, pour mieux déprécier et
                  discréditer la requête en indication de mesures conservatoires 17. Les Emi-
                  rats arabes unis ont consacré une grande partie des audiences publiques à
                  soulever, entre autres, la question de la règle de l’épuisement des recours
                  internes, question à laquelle le demandeur a répondu (voir c­ i-après) 18.
                     36. Pendant le deuxième et dernier tour de plaidoiries, qui s’est déroulé
                 le 29 juin 2018, la règle des recours internes a continué d’être débattue,

                     14 CR 2018/12 du 27 juin 2018, p. 16‑19, 22, 29-30, 38-40, 42, 46, 50, 52-58 et 62-64 (sur

                 le caractère continu des violations).
                     15 Ibid., p. 59‑60 (sur la « situation tragique des victimes »).
                     16 Ibid., p. 61‑62 (sur la « vulnérabilité de la population »).
                     17 CR 2018/13 du 28 juin 2018, p. 15 (sur le « caractère incertain des faits ») ; p. 31 (sur la

                 « détermination prima facie de la recevabilité des demandes » et sur la prétendue plausibilité
                 de la recevabilité) ; et p. 22‑35 (sur les conditions préalables à la recevabilité).
                     18 Ibid., p. 28‑35.



                                                                                                                47




7 Ord 1145.indb 91                                                                                                     11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                    450

                 cette fois-ci par les deux Parties, en commençant par le demandeur qui
                 répondait aux arguments du défendeur, et à nouveau par ce dernier 19. Le
                 demandeur a également répété à plusieurs reprises sa conception d’une
                 situation continue de violations présumées des droits de l’homme exigeant
                 une réponse humanitaire 20.


                                       VI. Questions posées aux Parties
                                                à l’audience

                                             1. Questions et réponses
                    37. Les arguments avancés par les Parties m’ont conduit à leur poser
                 les questions suivantes à la clôture de l’audience le 29 juin 2018 :

                         « 1. La règle des voies de recours internes a-t-elle la même raison
                      d’être dans le domaine de la protection internationale des droits de
                      l’homme que dans celui de la protection diplomatique ? Le caractère
                      effectif des voies de recours internes qui est prévu dans la convention
                      internationale sur l’élimination de toutes les formes de discrimina-
                      tion raciale et d’autres traités relatifs aux droits de l’homme consti-
                      tue-t-il un critère pertinent ?
                         2. Est-il nécessaire d’examiner le critère dit de la « plausibilité » des
                      droits face à une situation continue dont il est allégué qu’elle porte
                      atteinte aux droits protégés par un traité relatif aux droits de l’homme
                      comme la convention internationale sur l’élimination de toutes les
                      formes de discrimination raciale ?
                         3. Quels sont les effets ou les implications éventuels, aux fins
                      d’une demande en indication de mesures conservatoires, de l’exis-
                      tence d’une situation continue dont il est allégué qu’elle porte atteinte
                      aux droits protégés par une convention relative aux droits de
                      l’homme ? » 21
                   38. Le 3 juillet 2018, les Parties ont communiqué à la Cour leurs réponses
                 écrites à mes questions, premièrement, sur la raison d’être de la règle des
                 voies de recours internes dans les domaines de la protection internationale
                 des droits de l’homme et de la protection diplomatique, et, deuxièmement,
                 sur les implications d’une situation continue. Le demandeur a répondu de
                 façon détaillée à la première question, en rappelant que les organismes inter-
                 nationaux des droits de l’homme ont déterminé que la règle des voies de
                 recours veut que les victimes de violations des droits de l’homme aient accès
                 à un « recours effectif », confirmant l’obligation faite aux Etats parties aux

                    19 Voir, pour le Qatar, CR 2018/14 du 29 juin 2018, p. 17‑20 ; et, pour les Emirats

                 arabes unis, CR 2018/15 du 29 juin 2018, p. 17‑18.
                    20 Voir, pour le Qatar, CR 2018/14 du 29 juin 2018, p. 36‑37 et 39-41.
                    21 CR 2018/15 du 29 juin 2018, p. 45.



                                                                                                    48




7 Ord 1145.indb 93                                                                                        11/06/19 14:31

                              application de la ciedr (op. ind. cançado trindade)                      451

                 traités relatifs aux droits de l’homme de mettre des recours effectifs à la
                 disposition desdites victimes 22. Il poursuit ainsi :
                             « Cette dimension additionnelle de « réparation effective » fait enfin
                          écho aux différences fonctionnelles de la règle des voies de recours
                          internes dans les deux systèmes, décrites dans la monographie fonda-
                          trice que le juge Cançado Trindade a consacrée à cette question 23.
                          Dans le domaine de la protection diplomatique, la règle des voies de
                          recours internes est destinée à éviter que les différends ne soient éle-
                          vés à l’échelon international avant que les autorités de l’Etat viola-
                          teur n’aient eu une occasion idoine d’en connaître elles-mêmes. Il est
                          donc possible d’en conclure qu’en matière de protection diploma-
                          tique la règle des voies de recours internes opère préventivement.
                             Dans le domaine de la protection internationale des droits de
                          l’homme, la règle répond à des visées différentes. Ainsi qu’indiqué
                          précédemment, aux termes de la plupart des instruments internatio-
                          naux relatifs aux droits de l’homme, les Etats se sont engagés, sur la
                          base d’obligations internationales, à respecter les droits de l’homme
                          et à les garantir, en particulier en soumettant le respect de leurs obli-
                          gations au contrôle de leurs juridictions et d’autres institutions
                          publiques internes. Parce qu’elle impose de recourir à ces tribunaux
                          et autres institutions publiques avant de saisir la machinerie interna-
                          tionale de ces violations, la règle a un rôle protecteur. 24 » 25
                    39. Le demandeur ajoute que la CIEDR et tous les grands traités rela-
                 tifs aux droits de l’homme prévoient que la règle des recours internes ne
                 s’applique que si les recours sont effectifs, conformément au droit interna-
                 tional général ; le « principe d’efficacité s’applique pleinement » ici 26. En
                 conséquence, conclut le Qatar,
                          « bien que la raison d’être de la règle des voies de recours internes
                          soit, dans une certaine mesure, la même qu’il s’agisse de la protection
                          diplomatique ou de celle des droits de l’homme, dans le second cas,
                          elle s’accompagne également d’une dimension de « réparation effec-
                          tive ». Cette réparation doit, en outre, être efficace. » 27
                    40. Le défendeur pour sa part, dans sa brève réponse écrite du 3 juillet
                 2018 à la première question, soutient que la règle de l’épuisement des
                 recours internes a la même « raison d’être » et est sous-­tendue par la même
                 « logique » dans les deux contextes de la protection diplomatique « élar-

                     22 Distribution 2018/24 du 3 juillet 2018, réponse écrite du Qatar, p. 1‑2, par. 3-4.
                     23 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local
                 ­Remedies in International Law (1983), p. 39, 51-52 et 56.
                     24 Cette dimension additionnelle informe nécessairement l’application de la règle des

                  recours internes dans le contexte de la CIEDR et des autres traités relatifs aux droits de
                  l’homme, comme le Qatar l’explique dans la suite de la procédure.
                     25 Distribution 2018/24 du 3 juillet 2018, réponse écrite du Qatar, p. 3, par. 5-6.
                     26 Ibid., p. 4‑6, par. 7, 8 et 11.
                     27 Ibid., p. 6-7, par. 12.



                                                                                                         49




7 Ord 1145.indb 95                                                                                             11/06/19 14:31

                              application de la ciedr (op. ind. cançado trindade)                         452

                 gie » et de la protection des droits de l’homme internationalement garan-
                 tis 28. Il ajoute que, dans le cadre de la convention, comme dans les autres
                 traités relatifs aux droits de l’homme et en droit international général, le
                 caractère effectif des voies de recours internes est l’un des éléments de la
                 règle, ce qui implique que lesdits recours internes ne doivent pas « excé-
                 de[r] des délais raisonnables » 29.
                    41. Dans sa réponse écrite à la deuxième question, le demandeur sou-
                 tient qu’il ressort de la jurisprudence récente de la Cour que l’examen de
                 la « plausibilité » des droits ne saurait être que très « limité » et qu’il ne
                 devrait comprendre, au stade des mesures conservatoires, ni un « examen
                 approfondi d’éléments de preuve » ni un « examen approfondi des faits » ;
                 « toute approche autre que souple » est exclue 30. Il ajoute que cette sou-
                 plesse est de rigueur aussi bien si la Cour entend examiner la « plausibilité
                 de droits » que si elle entend examiner la « vulnérabilité de populations »
                 relevant de la protection d’un traité relatif aux droits de l’homme comme
                 la CIEDR 31.
                    42. De son côté, le défendeur admet que les « atteintes aux droits de
                 l’homme et la continuation de ces violations ne sauraient que préoccuper
                 la Cour ». Il ajoute cependant que ce genre de situation doit être traité
                 conformément « aux normes en vigueur [à la Cour] dans le cadre défini
                 par le droit international », sachant que, selon le demandeur,
                          « [s]euls des Etats peuvent être partie à une procédure contentieuse
                          devant la Cour, et il appartient à cette dernière de se prononcer, lors-
                          qu’elle est appelée à juger d’une affaire, à la lumière des droits et
                          devoirs des Etats l’ayant saisie 32 ».
                    43. Le répondeur ajoute encore que, soucieuse d’instaurer un équilibre
                 entre les groupes et individus vulnérables d’une part et « le jugement d’un
                 litige opposant des Etats, à la lumière de leurs obligations et droits respec-
                 tifs en vertu du droit international », la Cour « use notamment de la
                 notion de plausibilité ». Il s’agit, toujours selon le demandeur, d’« un obs-
                 tacle incontournable à surmonter avant d’en venir [aux] questions de fond
                 en matière de protection, par exemple, [aux] droits ou intérêts des per-
                 sonnes, groupes ou Etats apparemment menacés » ; pour résumer, « l’éva-
                 luation de la plausibilité des droits invoqués constitue une étape
                 préliminaire indispensable requise pour examiner les atteintes aux droits
                 alléguées, quelle qu’en soit l’origine » 33.
                    44. A la troisième question, le demandeur répond que lorsqu’il existe
                 une situation continue dont il est allégué qu’elle porte atteinte à des droits
                 protégés par une convention relative aux droits de l’homme, « la condi-

                     28 Distribution 2018/24 du 3 juillet 2018, réponse écrite des Emirats arabes unis, p. 1.
                     29 Ibid., p. 2.
                     30 Ibid., réponse écrite du Qatar, p. 10‑16, par. 19, 21, 23 et 28.
                     31 Ibid., p. 13‑16, par. 26-29.
                     32 Ibid., réponse écrite des Emirats arabes unis, p. 3.
                     33 Ibid.



                                                                                                           50




7 Ord 1145.indb 97                                                                                              11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                               453

                 tion de l’existence d’un risque réel et imminent est nécessairement rem-
                 plie » et qu’« un préjudice irréparable est la conséquence naturelle des
                 restrictions » imposées à ces droits » 34. Dans une telle situation, « toute
                 condition d’évaluation du risque de préjudice est nécessairement satis-
                 faite », et selon le Qatar les éléments de preuve qu’il a fournis (notamment
                 « des rapports … montrant que le préjudice a continué au cours des
                 treize mois écoulés » depuis le 5 juin 2018) sont « plus que suffisants pour
                 conclure à l’existence d’une urgence », compte tenu du « risque … immi-
                 nent qu’un préjudice irréparable » soit causé aux Qatariens 35.
                    45. De son côté, le défendeur fait valoir que, même en cas de situation
                 continue, la CIJ est censée exercer ses propres fonctions, qui « diffèrent »
                 de celles des juridictions internationales des droits de l’homme. Il ajoute
                 que la Cour ne saurait indiquer des mesures conservatoires si elle ne s’est
                 pas convaincue que les droits invoqués sont « au moins plausibles ». Selon
                 lui, « l’existence d’une situation continue dont il est allégué qu’elle porte
                 atteinte aux droits protégés par une convention relative aux droits de
                 l’homme ne change ni ne modifie en rien les conditions nécessaires à l’in-
                 dication de mesures de protection conservatoires » 36.
                    46. Le 5 juillet 2018, les Parties ont communiqué à la Cour leurs obser-
                 vations sur les réponses écrites de la Partie adverse à mes questions. Le
                 demandeur rappelle que la « réparation effective » fait partie intégrante de
                 la raison d’être de la règle des recours internes dans le contexte des traités
                 relatifs aux droits de l’homme et se réjouit que les Emirats arabes unis
                 admettent ce point et reconnaissent que la Cour doit faire preuve « d’une
                 vigilance et d’une attention particulières » en cas de situation continue de
                 violation des droits de l’homme, où « le préjudice n’est pas simplement
                 imminent, il se produit à ce moment même », ce qui impose de « prendre en
                 compte … la vulnérabilité des personnes affectées » 37.
                    47. De son côté, le défendeur insiste sur l’obligation d’épuisement des
                 recours internes et réaffirme que la « notion de plausibilité » répond à une
                 « logique d’équilibre » entre la violation alléguée de droits et les « obliga-
                 tions procédurales » de la Cour dans le règlement de différends entre
                 Etats 38. Non content de contester les éléments de preuve produits, il se
                 refuse à accepter la « souplesse » préconisée par le Qatar et affirme que les
                 demandes en question doivent reposer « sur une base concrète ou plau-
                 sible ». Il conclut que, selon lui, la prétendue « approche différente » de
                 l’indication de mesures conservatoires dans les affaires invoquant des trai-
                 tés relatifs aux droits de l’homme n’existe pas 39.


                     34 Distribution 2018/24 du 3 juillet 2018, réponse écrite du Qatar, p. 17, par. 31-32.
                     35 Ibid., p. 19‑20, par. 35-36.
                     36 Le défendeur ajoute que « [l]es Emirats arabes unis attachent une grande importance

                 à la mise en œuvre de traités ayant force obligatoire et à la lutte contre le terrorisme ». Ibid.,
                 réponse écrite des Emirats arabes unis, p. 5.
                     37 Distribution 2018/25 du 5 juillet 2018, observations du Qatar, p. 1‑4, par. 2-5 et 7-8.
                     38 Ibid., observations des Emirats arabes unis, p. 1‑3.
                     39 Ibid., p. 4‑8.



                                                                                                               51




7 Ord 1145.indb 99                                                                                                    11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                            454

                      2. Analyse générale : la raison d’être de la règle des recours internes
                            dans la protection internationale des droits de l’homme
                     48. Je procéderai maintenant à ma propre analyse des arguments résu-
                 més plus haut que les Parties ont fait valoir dans leurs réponses écrites à
                 mes questions. Pour commencer, je trouve surprenant et même déplorable
                 que la règle de l’épuisement des recours internes ait été abordée à un stade
                 aussi précoce, alors que la procédure en cours répondait à une demande
                 en indication de mesures conservatoires et n’avait rien à voir avec la rece-
                 vabilité. La règle des recours internes est une condition de la recevabilité
                 des réclamations internationales ; il est abusif de l’invoquer comme une
                 condition préalable à l’examen de demandes en indication de mesures
                 conservatoires d’urgence.
                     49. Le rôle de la règle des recours internes dans les affaires de protec-
                 tion des droits de l’homme est incontestablement différent de ce qu’il est
                 dans la pratique de la protection diplomatique des nationaux à l’étranger ;
                 cette règle est d’ailleurs loin d’avoir la dimension d’un principe immuable
                 ou consacré du droit international. De plus, la protection des droits de
                 l’homme et la protection diplomatique constituent deux domaines dis-
                 tincts, et rien ne s’oppose à ce que la règle s’applique avec une plus ou
                 moins grande rigueur dans des domaines aussi différents.
                     50. La règle des recours internes a une raison d’être différente dans
                 ­chacun de ces deux domaines. Dans celui de la sauvegarde des droits de
                  la personne, elle répond principalement au souci d’assurer la fidèle réalisa-
                  tion de l’objet et du but des traités relatifs aux droits de l’homme et de
                  garantir également le caractère effectif des recours internes ; l’attention se
                  porte essentiellement sur les besoins de protection. Dans le contexte de la
                  protection diplomatique, la règle des recours internes a une raison d’être
                  entièrement différente, qui est axée sur le processus d’épuisement des
                  recours.
                     51. Les recours internes font partie intégrante du système international
                  de protection des droits de l’homme, la prééminence étant accordée dans
                  ce contexte à l’élément de réparation plutôt qu’au processus d’épuisement.
                  La règle des recours internes est un reflet des interactions entre droit
                  international et droit interne dans le contexte contemporain de la protec-
                  tion 40. Nous nous trouvons ici en présence d’un droit de protection, qui a
                  une spécificité propre, est fondamentalement axé sur les victimes, et s’in-
                  téresse aux droits des personnes plutôt qu’à ceux des Etats. A ces droits
                  des personnes correspondent des obligations des Etats.


                    40 A. A. Cançado Trindade, The Application of the Rule of Exhaustion of Local Reme-

                 dies in International Law, Cambridge University Press, 1983, p. 1‑445 ; A. A. Cançado Trin-
                 dade, O Esgotamento de Recursos Internos no Direito Internacional, 2e éd., Brasília, Editora
                 Universidade de Brasília, 1997, p. 1‑327 ; A. A. Cançado Trindade, « Origin and Historical
                 Development of the Rule of Exhaustion of Local Remedies in International Law », Revue
                 belge de droit international/Belgisch Tijdschrift voor international Recht, vol. 12, Bruxelles,
                 1976, p. 499‑527.

                                                                                                             52




7 Ord 1145.indb 101                                                                                                11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)               455

                      52. Les règles généralement reconnues du droit international (aux-
                 quelles renvoie la formulation de la règle des recours internes dans
                 les traités relatifs aux droits de l’homme), outre qu’elles évoluent
                 ­d’elles-mêmes dans les différents contextes où elles s’appliquent, subissent,
                  lorsqu’elles sont insérées dans des traités relatifs aux droits de l’homme,
                  un certain degré d’ajustement ou d’adaptation dicté par le caractère
                  ­particulier que revêtent le but et l’objet de ces traités et par la spécifi-
                   cité largement admise de la protection internationale des droits de
                   l’homme.
                      53. Dans le traitement d’un certain nombre d’affaires introduites au
                   titre de la CIEDR, le Comité pour l’élimination de la discrimination
                   raciale, par exemple, a jugé bon de souligner que les pétitionnaires ne sont
                   tenus d’épuiser que « des recours qui sont effectifs dans les circonstances »
                 de l’espèce (affaires Lacko c. République slovaque, opinion adoptée le
                 9 août 2001, par. 6.2 ; et Zentralrat Deutscher Sinti und Roma et consorts
                 c. Allemagne, communication no 38/2006, opinion adoptée le 22 février
                 2008, par. 7.3).
                      54. Dans une autre affaire (Dragan Durmic c. Serbie-et-­Monténégro),
                 le Comité a rappelé, au paragraphe 6.5 de son opinion du 6 mars 2006,
                 que « la règle de l’épuisement des recours internes ne s’applique pas si les
                 procédures de recours excèdent des délais raisonnables ». Dans une autre
                 affaire encore (D.R. c. Australie), le Comité a estimé qu’aucun des recours
                 internes proposés n’était effectif et a rappelé, dans son opinion du 14 août
                 2009, que
                      « il n’est pas nécessaire d’avoir épuisé les recours internes si c­eux-ci
                      n’ont objectivement pas de chance d’aboutir. C’est le cas lorsque,
                      selon le droit interne applicable, l’allégation serait inévitablement
                      jugée irrecevable, ou lorsque la jurisprudence établie des plus
                      hautes instances judiciaires nationales exclurait une issue positive. »
                      (Par. 6.4-6.5.)
                    55. La règle des recours internes a une raison d’être spécifique dans les
                 traités relatifs aux droits de l’homme ; c’est pourquoi il est vain d’invo-
                 quer à son sujet la jurisprudence internationale concernant l’exercice de la
                 protection diplomatique, puisque cette dernière a une raison d’être entiè-
                 rement différente. Dans les traités relatifs aux droits de l’homme, la règle
                 des recours internes insiste sur la réparation, tandis que, dans l’exercice de
                 la protection diplomatique, elle insiste sur l’épuisement. Il ne saurait être
                 question d’ôter à une convention relative aux droits de l’homme son effet
                 utile en lui appliquant la raison d’être différente de cette règle dans le
                 contexte de la protection diplomatique.
                    56. Les juridictions internationales contemporaines partagent une
                 même mission de réalisation de la justice. Il y a là une unité fondamentale
                 de conception et de mission. Les juridictions internationales garantes des
                 droits de l’homme créées par des conventions régionales fonctionnent
                 dans un cadre théorique qui est celui de l’universalité des droits de
                 l’homme. Elles sont fidèles à une raison d’être qui insiste sur le caractère

                                                                                             53




7 Ord 1145.indb 103                                                                                11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                          456

                 effectif des recours internes et sur la réparation 41. Il existe à cet égard une
                 complémentarité entre les mécanismes de règlement des différends de
                 l’ONU et ceux des organisations régionales, du fait que tous inscrivent
                 leur action dans le cadre théorique de l’universalité des droits inhérents à
                 la personne humaine.

                         3. Analyse générale : les implications d’une situation continue
                    57. A mon avis, la tentative de subordonner l’adoption de mesures
                 conservatoires à une nouvelle condition préalable telle que la prétendue
                 « plausibilité » des droits est regrettable. Cette épreuve de la prétendue
                 « plausibilité » des droits me semble être une invention récente et malavi-
                 sée de la majorité des membres de la CIJ. Dans la présente procédure, la
                 prétendue « plausibilité » comme condition de la recevabilité 42 constitue
                 une nouvelle et déplorable tentative, lancée cette fois-ci par l’Etat défen-
                 deur, en vue de créer une « condition préalable » supplémentaire à l’adop-
                 tion de mesures conservatoires. Or, dans une situation continue, les droits
                 qui ont besoin d’être protégés sont bien connus et il n’y a aucune raison
                 de se demander s’ils sont « plausibles ».
                    58. Pendant l’examen de la demande en indication de mesures conser-
                 vatoires en la présente affaire, une attention particulière a été prêtée à la
                 question d’une situation continue qui affecterait les droits de personnes
                 vulnérables, principalement par le demandeur, qui l’a longuement traitée,
                 mais aussi par le défendeur. Or le débat sur cette question a fait perdre
                 beaucoup de temps en soulevant des points qui n’ont rien à voir avec les
                 mesures conservatoires, comme par exemple l’invocation abusive à ce
                 stade des mesures conservatoires de la règle de l’épuisement des recours
                 internes, ou encore la tentative elle aussi abusive d’établir un lien entre
                 une prétendue « plausibilité » des droits et une prétendue « plausibilité » de
                 la recevabilité, que l’on veut faire passer pour des conditions interdépen-
                 dantes.
                    59. On dirait que chacun se sent libre d’interpréter à sa guise cette pré-
                 tendue « plausibilité » des droits ; la raison en est peut-être que la majorité
                 de la Cour elle-même ne s’est guère étendue sur le sens à donner à ladite
                 « plausibilité ». Or, invoquer la « plausibilité » comme s’il s’agissait d’une
                    41 On trouvera une analyse de l’importante jurisprudence de la CEDH en la matière

                 dans P. van Dijk, F. van Hoof, A. van Rijn et Leo Zwaak, Theory and Practice of the Euro-
                 pean Convention on Human Rights, 4e éd., Anvers/Oxford, Intersentia, 2006, p. 125‑161
                 et 560-563 ; D. J. Harris, M. O’Boyle, E. P. Bates et C. M. Buckley, Law of the European
                 Convention on Human Rights, 2e éd., Oxford University Press, 2009, p. 759‑776 ; pour la
                 jurisprudence de la CIDH, voir A. A. Cançado Trindade, El Agotamiento de los Recursos
                 Internos en el Sistema Interamericano de Protección de los Derechos Humanos, San José
                 (Costa Rica), IIDH, 1991, p. 1‑60 ; pour la jurisprudence de la Cour africaine des droits de
                 l’homme et des peuples, voir M. Löffelmann, Recent Jurisprudence of the African Court on
                 Human and Peoples’ Rights — Developments 2014 to 2016, Arusha (Tanzanie) et Eschborn
                 (Allemagne), Deutsche Gesellschaft für Internationale Zusammenarbeit (GIZ), 2016,
                 p. 1‑63, et en particulier p. 5‑8, 22, 24-26 et 29‑30.
                    42 CR 2018/15 du 29 juin 2018, p. 16 (Emirats arabes unis).



                                                                                                          54




7 Ord 1145.indb 105                                                                                             11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)               457

                 nouvelle « condition préalable » et opposer ainsi de nouveaux obstacles à
                   l’indication de mesures conservatoires dans le cadre d’une situation conti-
                 nue est à la fois spécieux et préjudiciable à la réalisation de la justice.
                 J’exposerai plus amplement mes idées sur les mesures conservatoires dans
                 les situations continues dans la suite de cette opinion individuelle (voir
                 ­ci-après la section XI).
                      60. Les droits qu’il s’agit de protéger dans le cas d’espèce sont manifes-
                  tement ceux qui relèvent de la CIEDR (articles 2, 4, 5, 6 et 7). La préten-
                  due « plausibilité » des droits est environnée d’incertitudes qui ne font que
                 s’accroître quand on prétend lui ajouter la prétendue « plausibilité » de la
                   recevabilité, avec pour résultat que l’on compromet le principe même des
                   mesures conservatoires en tant que garanties juridictionnelles à caractère
                   préventif. Le moment est venu d’en prendre conscience et de prêter atten-
                  tion à la nature de mesures conservatoires, en particulier celles qui relèvent
                  de traités relatifs aux droits de l’homme, qui sont au service d’êtres
                  humains connaissant une situation de vulnérabilité continue affectant
                  leurs droits.
                      61. Dans la présente espèce, nous n’avons pas affaire à des droits des
                  Etats ; les droits prévus par la CIEDR sont en effet des droits des individus
                  (auxquels correspondent des obligations des Etats), et cela quelle que soit
                  la question dont un Etat partie à la CIEDR a saisi la Cour. En engageant
                  une action, l’Etat partie concerné active une garantie collective prévue
                  par la CIEDR et inscrite dans la clause compromissoire de son article 22,
                  qui exclut toute interprétation ouvrant la possibilité de « conditions
                  ­préalables ». La clause compromissoire de l’article 22 doit s’interpréter
                   en tenant compte du but et de l’objet de la CIEDR.


                      VII. L’interprétation correcte des clauses compromissoires
                               des traités relatifs aux droits de l’homme

                    62. J’ai analysé en profondeur ce dernier point dans une longue opi-
                 nion dissidente jointe à l’arrêt du 1er avril 2011 de la Cour sur les excep-
                 tions préliminaires en l’affaire de l’Application de la convention
                 internationale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie). La Cour avait en effet retenu la deu-
                 xième exception préliminaire soulevée par la Russie et dit qu’elle n’avait
                 pas compétence pour connaître de la requête déposée par la Géorgie.
                 Dans mon opinion dissidente (par. 1-214), j’ai fait valoir que le punctum
                 pruriens judicii était de bien comprendre la clause compromissoire de l’ar-
                 ticle 22 de la CIEDR, ce qui imposait de prêter attention à la nature et à
                 la teneur de ce traité relatif aux droits de l’homme.
                    63. Dans l’arrêt de 2011 précité, la majorité de la Cour a malheureuse-
                 ment fixé à l’obligation de négociation préalable un seuil très élevé de
                 conditions à remplir pour qu’elle puisse exercer sa juridiction sur le fon-
                 dement d’un traité relatif aux droits de l’homme comme la CIEDR, per-
                 dant ainsi de vue la nature d’un important traité des Nations Unies relatif

                                                                                             55




7 Ord 1145.indb 107                                                                                11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                          458

                 aux droits de l’homme et son universalité. Elle a soutenu que l’article 22
                 de la CIEDR imposait des « conditions préalables » qu’un Etat partie
                 devait remplir avant toute saisine, rendant ainsi l’accès à la Cour particu-
                 lièrement difficile. Toujours dans mon opinion dissidente, j’ajoutais que
                 cela n’était guère en accord avec la jurisprudence constante de la Cour
                 elle-même et de sa devancière, qui n’avaient jamais fait de cette donnée
                 factuelle une « condition préalable » à remplir pleinement pour qu’elles
                 puissent exercer leur compétence 43.
                    64. La Cour, continuais-je, aurait dû être particulièrement attentive
                 aux souffrances et aux besoins des segments affectés de la population ; et
                 cependant la majorité de ses membres s’était malheureusement inscrite
                 dans une perspective essentiellement interétatique et essentiellement bila-
                 térale, en s’appuyant sur de prétendues « conditions préalables » de leur
                 invention qui n’auraient pas été satisfaites ; au lieu de renforcer la protec-
                 tion que la CIEDR accorde aux personnes se trouvant dans une situation
                 continue de grande vulnérabilité, la Cour avait renforcé la norme du
                 consentement de l’Etat à l’exercice de sa compétence.
                    65. On ne peut pas, sur la base d’un raisonnement fondé sur une lec-
                 ture strictement textuelle ou grammaticale de la clause compromissoire de
                 l’article 22 de la CIEDR, créer une « condition préalable » et obligatoire à
                 l’exercice de la compétence de la Cour (comme des négociations préa-
                 lables), car cela reviendrait à opposer un obstacle indu et éminemment
                 regrettable à la justice. Une telle « condition préalable », continuais-je
                 encore, n’est aucunement étayée ni par la jurisprudence constante de la
                 Cour elle-même ni par la genèse de la CIEDR.
                    66. Comme je l’écrivais dans l’opinion dissidente précitée, le principe
                 d’un règlement obligatoire des différends par la Cour comptait déjà des
                 adeptes au moment de l’élaboration de la CIEDR. La règle générale d’in-
                 terprétation des traités repose sur le principe ut res magis valeat quam
                 pereat (dit « de l’effet utile »), qui revêt une grande importance dans les
                 traités relatifs aux droits de l’homme, parmi lesquels la CIEDR. Cette
                 convention est un traité visionnaire dans le domaine des droits de
                 l’homme, en plus d’être un instrument universel qui occupe une place de
                 premier plan dans le droit des Nations Unies ­lui-même. La Cour ne sau-
                 rait rester l’otage du consentement ou du bon plaisir des Etats (comme
                 dans le domaine entièrement différent de la protection diplomatique)
                 pour ce qui est de son interprétation ou de son application.
                    67. Avant de passer au point suivant, j’ajouterai que toutes les obliga-
                 tions découlant de la CIEDR (y compris celles d’offrir des recours internes
                 effectifs et d’organiser le règlement des différends entre Etats qui relèvent
                 de cette convention) ont leur propre raison d’être, spécifique aux traités
                 relatifs aux droits de l’homme. On en était conscient dès les travaux pré-

                    43 La Cour permanente de Justice internationale et la Cour actuelle ont conclu très clai-

                 rement qu’une tentative de négociation suffisait, et que la tenue de négociations effectives
                 ne constituait nullement une « condition préalable » à ce que l’une ou l’autre puisse exercer
                 sa compétence dans l’affaire portée devant elle.

                                                                                                           56




7 Ord 1145.indb 109                                                                                              11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                              459

                 paratoires de la convention 44, parce que l’on voulait garantir son effica-
                 cité et la protéger contre d’éventuelles tentatives de démolition conceptuelle
                 (comme en inventant de prétendues « conditions préalables » supplémen-
                 taires) 45.


                       VIII. Vulnérabilité de certains segments de la population
                    68. Dans l’arrêt qu’elle a adopté ce jour en la présente affaire, c’est à
                 bon droit que la Cour a accordé des mesures conservatoires relevant de la
                 CIERD et tendant à ce que les familles qataro‑émiriennes séparées par
                 suite des mesures adoptées par les Emirats arabes unis le 5 juin 2017
                 soient réunies ; à ce que les étudiants qatariens affectés par les mêmes
                 mesures puissent terminer leurs études aux Emirats arabes unis ou obtenir
                 leur dossier scolaire ou universitaire s’ils souhaitent étudier ailleurs ; et
                 que les Qatariens touchés par les mêmes mesures puissent avoir accès aux
                 tribunaux de cet Etat. La CIERD elle-même stipule, en son article 6, que
                 les Etats parties assureront à toute personne soumise à leur juridiction
                 « une protection et une voie de recours effectives » devant les tribunaux
                 nationaux contre tous actes de discrimination raciale. Or les mesures
                 conservatoires dont l’indication est demandée dans le cas d’espèce sont
                 nécessaires pour protéger des personnes en situation de vulnérabilité.
                    69. J’ai commenté, dans la section III de cette opinion dissidente, le
                 principe de non‑discrimination et l’interdiction de l’arbitraire, et ma
                 réflexion sur ces deux questions me conduit au prochain point à examiner
                 ici. La présente espèce et les autres affaires invoquant la CIEDR ou
                 d’autres traités relatifs aux droits de l’homme dont la Cour a pu connaître
                 et que j’ai mentionnées plus haut montrent bien que la personne humaine
                 se trouve au centre des efforts visant à dépasser le paradigme interétatique
                 du droit international contemporain. La demande en indication de
                 mesures conservatoires déposée par le Qatar répond au souci de mettre
                 fin à la vulnérabilité des personnes affectées (les victimes potentielles).
                    70. C’est en dernier ressort à des êtres humains en situation de vulné-
                 rabilité que bénéficie l’application des mesures conservatoires sollicitées.
                 Ces êtres humains vulnérables sont des sujets de droit international. Nous
                 sommes ici en présence du nouveau paradigme d’un droit international
                 humanisé, le nouveau jus gentium de notre temps, sensible et attentif aux
                     44 Voir par exemple N. Lerner, The UN Convention on the Elimination of All Forms

                 of Racial Discrimination (nouveau tirage révisé), Leyde, Brill/Nijhoff, 2014, p. 81 et 98 ;
                 A. A. Cançado Trindade, « Exhaustion of Local Remedies under the United Nations
                 Convention on the Elimination of All Forms of Racial Discrimination », German Yearbook
                 of International Law/Jahrbuch für internationales Recht, vol. 22, Kiel, 1979, p. 374‑383.
                     45 Voir par exemple les analyses récentes de M. Dubuy, « Application de la Conven-

                 tion internationale sur l’élimination de toutes les formes de discrimination raciale (Géorgie
                 c. Fédération de Russie), exceptions préliminaires : un formalisme excessif au service du
                 classicisme ? », Annuaire français de droit international (2011), vol. 57, p. 183‑212 ; P. Thorn-
                 berry, The International Convention on the Elimination of All Forms of Racial Discrimina-
                 tion — A Commentary, Oxford University Press, 2016, p. 472‑483 (sur l’article 22).

                                                                                                              57




7 Ord 1145.indb 111                                                                                                  11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)                460

                 besoins de protection de la personne humaine dans toutes les situations
                 de vulnérabilité. C’est là un point que j’ai souligné dans plusieurs opi-
                 nions individuelles successives jointes à diverses décisions de la Cour ; je
                 peux donc me contenter d’y renvoyer le lecteur, sans avoir à m’étendre
                 plus avant sur le sujet dans la présente opinion.
                   71. Pour résumer, dans l’opinion individuelle que j’ai jointe à l’ordon-
                 nance en indication de mesures conservatoires que la Cour a rendue le
                 19 avril 2017 en l’affaire Ukraine c. Fédération de Russie (qui relevait elle
                 aussi de la CIEDR), j’écrivais déjà :
                        « Ainsi que je n’ai cessé de l’affirmer au fil des années, les mesures
                      conservatoires relèvent d’un régime juridique autonome qui leur est
                      propre. Dans ce contexte, il m’apparaît clair que la vulnérabilité
                      humaine est un critère plus impérieux encore que la « plausibilité »
                      des droits s’agissant de l’indication de mesures conservatoires. C’est
                      en le reconnaissant et en le faisant savoir que l’on contribue à l’hu-
                      manisation en cours — et historique — du droit international des
                      temps modernes. » (C.I.J. Recueil 2017, p. 171, par. 44.)
                    72. De nature anticipative, les mesures conservatoires entendent préve-
                 nir et éviter un préjudice irréparable dans des situations présentant un
                 caractère de gravité et d’urgence (existence d’un risque de préjudice irrépa-
                 rable). L’extrême vulnérabilité des personnes affectées est une circonstance
                 aggravante qui confère un caractère impératif à ces mesures. Celles‑ci, à
                 mon avis, ne sont pas des « mesures conservatoires » comme le ferait croire
                 une formule traditionnelle, vieillie et insatisfaisante, puisqu’elles exigent un
                 changement, comme dans le cas d’espèce, pour mettre fin à une situation
                 continue (voir ­ci-après) qui affecte les droits de personnes se trouvant dans
                 un état d’extrême vulnérabilité, voire totalement sans défense.
                    73. Cela fait de nombreuses années que je soutiens que les mesures
                 conservatoires indispensables pour protéger des êtres humains (au titre de
                 traités relatifs aux droits de l’homme tels que la CIEDR en l’espèce) sont
                 appelées à dépasser le caractère de mesures de précaution qu’elles avaient
                 à l’origine pour acquérir un caractère effectivement tutélaire, en particu-
                 lier à l’égard des personnes vulnérables (et victimes potentielles), et à par-
                 ticiper directement à la réalisation de la justice. Les obligations découlant
                 des ordonnances indiquant ces mesures ne sont pas nécessairement les
                 mêmes que celles qui découlent d’un arrêt sur le fond (et de réparations)
                 et peuvent être entièrement distinctes (voir c­i-après). Particulièrement
                 attentives aux êtres humains en situation de vulnérabilité, les mesures
                 conservatoires, dotées d’un caractère tutélaire, se sont muées en véritable
                 garantie juridictionnelle présentant une dimension préventive.

                       IX. Vers la consolidation du régime juridique autonome
                                     des mesures conservatoires

                  74. C’est là l’un des aspects, et non des moindres, de la nécessaire for-
                 mation de ce que j’ai appelé, au fil de plus de vingt opinions individuelles

                                                                                              58




7 Ord 1145.indb 113                                                                                 11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                           461

                 jointes aux décisions de deux juridictions internationales entre 2000
                 et 2018 46, un régime juridique autonome des mesures conservatoires 47.
                 Comme je le faisais observer dans une opinion dissidente jointe à une
                 ordonnance rendue par la Cour le 16 juillet 2013 à un stade initial du
                 traitement de deux affaires qui avaient fait l’objet d’une jonction d’ins-
                 tances et qui opposaient deux Etats d’Amérique centrale, « [d]e fait, la
                 notion de victime (ou de victime potentielle 48), ou de partie lésée, peut …
                 également se faire jour dans le contexte propre aux mesures conserva-
                 toires, parallèlement au déroulement de la procédure au fond (et, le cas
                 échéant, de celle relative aux réparations) 49 » (C.I.J. Recueil 2013, p. 269,
                 par. 75).
                    75. Je suis assuré que nous nous dirigeons enfin vers une consolidation
                 du régime juridique autonome des mesures conservatoires qui ne pourra
                 que renforcer la dimension préventive du droit international. Les juridic-
                 tions internationales ont en effet une importante contribution à apporter
                 à la fois pour éviter ou prévenir un préjudice irréparable dans des situa-
                 tions d’urgence, et cela dans l’intérêt d’êtres humains, et pour garantir la
                 prompte mise en œuvre des mesures conservatoires qu’elles ordonnent 50.

                     46 Certaines de mes opinions individuelles sur cette question ont été reproduites

                 dans les recueils suivants : a) Judge A. A. Cançado Trindade — The Construction of a
                 Humanized International Law — A Collection of Individual Opinions (1991-2013), vol. I
                 (CIDH), Leyde, Brill/Nijhoff, 2014, p. 799‑852 ; vol. II (CIJ), Leyde, Brill/Nijhoff, 2014,
                 p. 1815‑1864 ; vol. III (CIJ), Leyde, Brill/Nijhoff, 2017, p. 733‑764 ; b) Vers un nouveau
                 jus gentium humanisé — Recueil des opinions individuelles du juge A. A. Cançado Trindade
                 [CIJ], Paris, L’Harmattan, 2018, p. 143‑224 et 884-886 ; et c) Esencia y Trascendencia
                 del Derecho Internacional de los Derechos Humanos (Votos [del Juez A. A. Cançado Trin-
                 dade] en la Corte Interamericana de Derechos Humanos, 1991-2008), vol. I-III, 2e éd. rév.,
                 Mexico, Ed. Cám. Dips., 2015, vol. III, p. 77‑399.
                     47 A. A. Cançado Trindade, O Regime Jurídico Autônomo das Medidas Provisórias de

                 Proteção, La Haye/Fortaleza, IBDH/IIDH, 2017, p. 13‑348.
                     48 Sur la notion de victimes potentielles dans le contexte de l’évolution de la notion de

                 victime ou de la condition du demandeur dans le domaine de la protection internationale
                 des droits de l’homme, voir A. A. Cançado Trindade, « Co‑Existence and Co-­ordination
                 of Mechanisms of International Protection of Human Rights (At Global and Regional
                 Levels) », Recueil des cours de l’Académie de droit international de La Haye, vol. 202, 1987,
                 chap. XI, p. 243‑299, en particulier p. 271‑292.
                     49 CIJ, affaires relatives à Certaines activités menées par le Nicaragua dans la région

                 frontalière (Costa Rica c. Nicaragua) et à la Construction d’une route au Costa Rica le long
                 du fleuve San Juan (Nicaragua c. Costa Rica) (instances jointes), ordonnance du 16 juillet
                 2013, opinion dissidente du juge Cançado Trindade, p. 269, par. 75.
                     50 Voir sur ce point CIJ, affaires relatives à Certaines activités menées par le Nicaragua

                 dans la région frontalière (Costa Rica c. Nicaragua) et à la Construction d’une route au
                 Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica) (instances jointes), ordon-
                 nance du 22 novembre 2013, opinion individuelle du juge Cançado Trindade, par. 20-31
                 et 40. Dans le même domaine, le droit d’accès à la justice (voir par. 68 c­i-­dessus) doit
                 s’entendre lato sensu, et embrasser par conséquent non seulement l’accès formel à une juri-
                 diction compétente, mais aussi le droit à un procès régulier (principe de l’égalité des armes)
                 et l’exécution effective des décisions de justice ; pour une étude générale de la question,
                 voir A. A. Cançado Trindade, El Derecho de Acceso a la Justicia en Su Amplia Dimen-
                 sión, 2e éd., Santiago du Chili, Librotecnia, 2012, p. 79‑574 ; A. A. Cançado Trindade,
                 The Access of Individuals to International Justice, Oxford University Press, 2011, p. 1‑236.

                                                                                                            59




7 Ord 1145.indb 115                                                                                               11/06/19 14:31

                           application de la ciedr (op. ind. cançado trindade)                         462

                     76. Les éléments constitutifs de ce régime juridique autonome sont : le
                 droit à protection ; les obligations correspondantes ; la prompte détermi-
                 nation de la responsabilité en cas d’inexécution des mesures conserva-
                 toires, et des conséquences juridiques de cette responsabilité, y compris
                 l’obligation de réparer le préjudice. Les droits et obligations découlant
                 des mesures conservatoires ne sont pas les mêmes que ceux qui découlent
                 de la décision sur le fond, et la détermination de la responsabilité avec
                 toutes les conséquences juridiques qu’elle emporte doit être prompte et ne
                 pas attendre la décision sur le fond. La notion de victime (ou de victime
                 potentielle) elle-même — et j’y insiste — est présente dès ce stade, indé-
                 pendamment de ce que pourra être la décision sur le fond (voir plus haut).
                     77. Ces dernières années, les mesures conservatoires ont protégé un
                 nombre croissant de personnes en situation de vulnérabilité et se sont
                 transformées en de véritables garanties juridictionnelles à caractère préven-
                 tif 51. De là vient l’autonomie de la responsabilité internationale que leur
                 inexécution met promptement en cause. Toute étude de cette question doit
                 embrasser les principes généraux de droit, qui sont toujours pertinents 52. Il
                 importe de prêter particulièrement attention à la mission commune de réa-
                 lisation de la justice qui est celle des juridictions internationales contempo-
                 raines 53, et cela dans une perspective essentiellement humaniste 54.


                              X. Droit international et dimension temporelle

                   78. Un premier examen du caractère préventif des mesures conserva-
                 toires convoque nécessairement le facteur temporel, et en particulier la

                     51 A. A. Cançado Trindade, Tratado de Direito Internacional dos Direitos Humanos,

                 vol. III, Porto Alegre, S.A. Fabris Ed., 2003, p. 80‑83 ; A. A. Cançado Trindade, « Les
                 mesures provisoires de protection dans la jurisprudence de la Cour interaméricaine
                 des droits de l’homme », Mesures conservatoires et droits fondamentaux (sous la dir. de
                 G. Cohen Jonathan et J.‑F. Flauss), Bruxelles, Bruylant/Nemesis, 2005, p. 145‑163 ;
                 A. A. Cançado Trindade, « The Evolution of Provisional Measures of Protection under
                 the Case Law of the Inter-­American Court of Human Rights (1987-2002) », Human Rights
                 Law Journal, vol. 24, Strasbourg/Kehl, 2003, nos 5-8, p. 162‑168 ; A. A. Cançado Trindade,
                 « La Expansión y la Consolidación de las Medidas Provisionales de Protección en la Juris-
                 dicción Internacional Contemporánea », Retos de la Jurisdicción Internacional (sous la dir.
                 de S. Sanz Caballero et R. Abril Stoffels), Cizur Menor/Navarra, Cedri/CEU/Thomson
                 Reuters, 2012, p. 99‑117.
                     52 Voir par exemple, entre autres, A. A. Cançado Trindade, Princípios do Direito

                 Internacional Contemporâneo, 2e éd. rév., Brasília, FUNAG, 2017, p. 25‑454 ;
                 A. A. Cançado Trindade, « Foundations of International Law : The Role and Importance
                 of Its Basic Principles », XXX Curso de Derecho Internacional Organizado por el Comité
                 Jurídico Interamericano, Organisation des Etats américains, 2003, p. 359‑415.
                     53 A. A. Cançado Trindade, Os Tribunais Internacionais e a Realização da Justiça,

                 2e éd., Belo Horizonte, Edit. Del Rey, 2017, p. 29‑468.
                     54 A. A. Cançado Trindade, A Visão Humanista da Missão dos Tribunais Internacio-

                 nais Contemporâneos, La Haye/Fortaleza, IBDH/IIDH, 2016, p. 11‑283 ; A. A. Cançado
                 Trindade, Los Tribunales Internacionales Contemporáneos y la Humanización del Derecho
                 Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, p. 7‑185.

                                                                                                         60




7 Ord 1145.indb 117                                                                                            11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                           463

                 relation entre droit international et dimension temporelle. Cette relation
                 est inévitable et mérite d’être étudiée de beaucoup plus près que ne l’a fait
                 la doctrine internationale jusqu’à maintenant. La dimension temporelle
                 sous-tend en effet tout l’édifice du droit international, dont l’interpréta-
                 tion et l’application se déroulent dans le temps.
                    79. Cette dimension concerne donc inévitablement les mesures conser-
                 vatoires. Dans l’opinion dissidente que j’ai jointe à l’ordonnance du
                 28 mai 2009 de la Cour en l’affaire des Questions concernant l’obligation
                 de poursuivre ou d’extrader (Belgique c. Sénégal), je prévenais qu’il était
                 « impératif ici de combler, sinon de réduire le décalage qui existe entre
                 l’heure des victimes et celle de la justice humaine » (C.I.J. Recueil 2009,
                 p. 183, par. 49). Deux ans plus tard, je consacrais l’intégralité (C.I.J.
                 Recueil 2011 (II), p. 566-607, par. 1-117) de mon opinion individuelle
                 jointe à l’ordonnance du 18 juillet 2011 de la Cour en l’affaire de la
                 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple
                 de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c. Thaïlande) à
                 divers aspects de la dimension temporelle en droit international et à l’in-
                 cidence de cette dimension sur l’indication de mesures conservatoires 55.
                    80. Il est, après tout, dans la nature du droit d’accompagner la régula-
                 tion d’une société qui évolue nécessairement, contrairement à ce qu’envi-
                 sagent les positivistes dans leur conception statique de l’ordre juridique.
                 L’évolution du droit international, que la Cour a reconnue dans le célèbre
                 obiter dictum de son avis consultatif du 21 juin 1971 sur les Conséquences
                 juridiques pour les Etats de la présence continue de l’Afrique du Sud en
                 Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
                 Conseil de sécurité (par. 53), répond à l’évolution des besoins de tous les
                 sujets de droit international, y compris les individus, ainsi que de la com-
                 munauté internationale dans son ensemble.
                    81. Le droit international tel qu’il évolue est conditionné par une
                 énigme majeure, qui conditionne également l’existence de tous les sujets
                 de droit, y compris les individus : le passage du temps. Produit en dernier
                 ressort de la conscience humaine — la conscience juridique universelle —,
                 le droit international a également une fonction de protection dotée d’une
                 dimension préventive, comme l’atteste l’importante expansion des mesures
                 conservatoires ces dernières années 56. Gardant à l’esprit le passage du
                 temps, il importe de prévenir ou d’empêcher un préjudice qui risque de se
                 produire dans l’avenir (d’où la reconnaissance de victimes potentielles ou
                 prospectives), et de mettre fin à des situations continues qui affectent déjà
                 des droits individuels. Passé, présent et futur sont indissociables.

                    55 J’observais notamment que lorsque la protection accordée par des mesures conser-

                 vatoires est censée répondre aux « besoins spirituels des êtres humains », faisant passer
                 au premier plan, comme dans cette affaire du Temple de Préah Vihéar, la sauvegarde du
                 « patrimoine culturel et spirituel mondial », la dimension temporelle est encore plus vaste et
                 nous ramène à « la question de l’intemporalité » (C.I.J. Recueil 2011 (II), p. 600, par. 101).
                    56 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                 Gentium, 2e éd. rév., Leyde/La Haye, Nijhoff/The Hague Academy of International Law,
                 2013, p. 31‑34, 38-47 et 50-51.

                                                                                                            61




7 Ord 1145.indb 119                                                                                               11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                            464

                      XI. Les mesures conservatoires dans les situations continues

                    82. A ce stade de la demande en indication de mesures conservatoires
                 où se trouve la présente affaire, j’aimerais formuler quelques observations
                 sur la situation continue de violations des droits de l’homme qui est allé-
                 guée, pour compléter celles que j’ai formulées plus haut à la section VI.3.
                 Même si les preuves déjà produites devant la Cour peuvent paraître insuf-
                 fisantes pour le moment, certaines sources de ces preuves peuvent être
                 considérées dès maintenant comme pertinentes pour l’examen de ladite
                 situation continue.
                    83. Ainsi, le rapport de décembre 2017 de la mission technique du
                 Haut‑Commissariat des Nations Unies aux droits de l’homme (HCDH) à
                 l’Etat du Qatar 57, qui a été porté à l’attention de la Cour en la présente
                 procédure, décrit une situation continue (en évoquant une « crise persis-
                 tante des droits de l’homme » dont « les conséquences se poursuivent »,
                 ainsi que des « cas de séparation temporaire ou potentiellement durable
                 de familles », parmi d’autres « problèmes anciens de droits de l’homme »
                 touchant, par exemple, « les travailleurs migrants ») 58.
                    84. Ayant décidé d’observer in loco les conséquences pour les droits de
                 l’homme de la décision ou déclaration du 5 juin 2017 des Emirats arabes
                 unis, le HCDH a dénoncé dans son rapport, six mois plus tard, une sus-
                 pension de la liberté de circulation « à destination et en provenance du
                 Qatar » et les « restrictions considérables » de cette liberté (par. 23 et 26),
                 avec « des conséquences qui se poursuivent à ce jour » ; ces restrictions ont
                 bouleversé la vie des familles et porté atteinte au droit à l’éducation, du
                 fait que les étudiants qatariens étaient empêchés de poursuivre leurs
                 études dans les établissements où ils étaient inscrits (par. 26 et 50). Le
                 même rapport de décembre 2017 du HCDH fait état de « cas de sépara-
                 tion temporaire ou potentiellement durable de familles », avec toutes les
                 conséquences que cela implique (par. 32).
                    85. Il y a eu aussi des atteintes au droit à la santé, avec des consé-
                 quences humanitaires (par. 43), du fait que certaines personnes devaient
                 se rendre à l’étranger pour y recevoir des soins médicaux ou subir une
                 opération (par. 44). En ce qui concerne les restrictions de la liberté d’ex-
                 pression, le HCDH a fait savoir que ces mesures unilatérales avaient été
                 accompagnées d’une « vaste campagne de diffamation et d’incitation à la
                 haine contre le Qatar et les Qatariens dans divers médias » (par. 14 et 19).
                 Il a également évoqué dans son rapport un autre problème, ancien

                     57 La mission technique du HCDH s’est rendue au Qatar du 17 au 24 novembre 2017.

                 Elle y a effectué des recherches sur la base de documents communiqués par plusieurs orga-
                 nismes et d’entretiens avec une quarantaine de personnes (par. 4-6).
                     58 Par. 4 i), 26, 32-33 et 54. Ce rapport évoque à plusieurs reprises la séparation persis-

                 tante de familles (par. 32-33, 37 et 64). Il y est dit que « les mesures visant des individus
                 sur le fondement de leur nationalité qatarienne ou de leurs liens avec le Qatar peuvent être
                 qualifiées de disproportionnées et discriminatoires » (par. 61). Il y est également dit que ces
                 mesures unilatérales étaient « préméditées » et « accompagnées d’une vaste campagne de
                 diffamation et d’incitation à la haine » (par. 14-15).

                                                                                                             62




7 Ord 1145.indb 121                                                                                                11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                            465

                 c­ elui-là, qui est celui des atteintes aux droits de l’homme des travailleurs
                  migrants et des non-­ressortissants (par. 54-58). Enfin, l’équipe du HCDH
                  a conclu que ces mesures restrictives unilatérales pouvaient être considé-
                  rées comme arbitraires (par. 60).
                     86. De même, dans une communication conjointe du 18 août 2018
                  adressée aux Emirats arabes unis, six rapporteurs spéciaux titulaires de
                  mandat au titre des procédures spéciales du Conseil des droits de l’homme
                  des Nations Unies 59 ont déclaré que la décision annoncée par les Emirats
                  arabes unis le 5 juin 2017 avait « menacé les groupes les plus vulnérables,
                  dont les femmes, les enfants, les personnes handicapées et les personnes
                  âgées » (p. 1). Cette décision, poursuivaient‑ils, avait provoqué la sépara-
                  tion de familles, entraîné l’interruption de la scolarité et des études uni-
                  versitaires et porté atteinte au droit à la santé (p. 2, 3 et 5), entre autres
                  effets. Les rapporteurs spéciaux attiraient ensuite l’attention sur « l’ur-
                  gence de la question » et l’« extrême gravité de la situation » et deman-
                  daient avec insistance que « toutes les mesures conservatoires nécessaires
                  soient prises pour mettre un terme aux violations alléguées et empêcher
                  qu’elles ne se répètent » (p. 7).
                     87. D’autres rapports ont été cités à l’audience, dont ceux d’organisa-
                  tions non gouvernementales jouissant d’une grande expérience au niveau
                  international, comme Amnesty International et Human Rights Watch.
                  Dans un rapport publié le 5 juin 2018, Amnesty International a dénoncé
                  le caractère continu d’une situation qui porte préjudice à des familles, du
                  fait de leur séparation, et à des individus, parmi lesquels des travailleurs
                  migrants, des enfants et des étudiants 60. En conséquence, cette organisa-
                  tion a exhorté les Etats concernés 61 à « lever immédiatement toutes les
                  restrictions arbitraires » imposées aux ressortissants qatariens et à respec-
                  ter les droits de l’homme 62.
                     88. De son côté, dans un rapport plus ancien daté du 12 juillet 2017,
                  Human Rights Watch dénonçait les « violations de droits de l’homme »
                  que constituaient la séparation des familles, les privations imposées aux
                  travailleurs migrants, la discrimination contre les femmes, l’interruption
                  de traitements médicaux et l’interruption des études 63. Amnesty Interna-

                     59 Ce sont le rapporteur spécial sur les droits de l’homme des migrants ; le rapporteur

                 spécial sur la promotion et la protection du droit à la liberté d’opinion et d’expression ;
                 le rapporteur spécial sur le droit qu’a toute personne de jouir du meilleur état de santé
                 physique et mentale possible ; la rapporteuse spéciale sur les formes contemporaines de
                 racisme, de discrimination raciale, de xénophobie et de l’intolérance qui y est associée ; la
                 rapporteuse spéciale sur la promotion et la protection des droits de l’homme et des libertés
                 fondamentales dans la lutte antiterroriste ; et la rapporteuse spéciale sur le droit à l’éduca-
                 tion. Ces rapporteurs spéciaux tiennent leurs mandats respectifs des résolutions 34/18, 33/9,
                 34/21, 34/35, 31/3 et 26/17 du Conseil des droits de l’homme de l’ONU.
                     60 Amnesty International, rapport du 5 juin 2018 : « One Year Since the Gulf Crisis,

                 Families Are Left Facing an Uncertain Future », p. 1.
                     61 Emirats arabes unis, Arabie saoudite et Bahreïn.
                     62 Amnesty International, op. cit., supra note 60, p. 3.
                     63 Human Rights Watch, rapport du 12 juillet 2017 : « Qatar: Isolation Causing Rights

                 Abuses », p. 1, 3-4 et 6-10 (requête, annexe 10).

                                                                                                             63




7 Ord 1145.indb 123                                                                                                11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)             466

                 tional et Human Rights Watch ont tous les deux publié dans leurs rap-
                 ports respectifs des informations recueillies in loco au cours d’entretiens
                 avec des victimes de ces violations.
                    89. De fait, cette question d’une situation continue de violations des
                 droits de l’homme a déjà eu une incidence sur des affaires dont était saisie
                 la Cour, et cela à différentes étapes de la procédure. J’en évoquerai briè-
                 vement trois, réparties sur les dix dernières années. La première est l’af-
                 faire des Questions concernant l’obligation de poursuivre ou d’extrader
                 (Belgique c. Sénégal), dans laquelle la Cour s’est refusée à indiquer des
                 mesures conservatoires. A son ordonnance du 28 mai 2009, j’ai joint une
                 opinion dissidente dans laquelle, comme je l’ai rappelé au paragraphe 79
                 de la présente opinion, j’invitais à combler le décalage qui existe entre
                 l’heure des victimes et celle de la justice humaine (par. 35-64).
                    90. L’urgence et l’existence d’un risque de préjudice irréparable, conti-
                 nuais-je, étaient manifestement présentes dans la situation continue de
                 déni d’accès à la justice vécue par les victimes du régime d’Hissène Habré
                 au Tchad, qui a duré de 1982 à 1990. J’ajoutais que le droit d’accès à la
                 justice revêtait une « importance cardinale » en l’espèce, qui relevait de la
                 convention des Nations Unies contre la torture (par. 29 et 74-77) ; et je
                 présentais les éléments constitutifs du régime juridique autonome des
                 mesures conservatoires (par. 8-14, 26-29 et 65-73). Je concluais en faisant
                 valoir que de telles mesures étaient nécessaires pour sauvegarder le droit
                 à ce que justice soit rendue (par. 78‑96 et 101).
                    91. La deuxième affaire est celle des Immunités juridictionnelles de
                 l’Etat (Allemagne c. Italie). A l’ordonnance du 6 juillet 2010 par laquelle
                 la Cour disait que la demande reconventionnelle de l’Italie était irrece-
                 vable, j’ai joint à nouveau une opinion dissidente dans laquelle j’exami-
                 nais en profondeur la notion de situation continue dans le contexte factuel
                 du cas d’espèce, en me basant sur le débat qui avait eu cours entre les
                 Parties (par. 55-59 et 92-100). J’y commentais également les origines de la
                 notion de « situation continue » dans la doctrine internationaliste
                 (par. 60-64) ; la formation de cette notion dans le cadre du contentieux et
                 de la jurisprudence internationaux (par. 65-83) ; et la formation et les élé-
                 ments constitutifs de la « situation continue » comme concept de droit
                 international au niveau normatif (par. 84-91).
                    92. Une fois de plus, je mettais en garde contre les écueils du volonta-
                 risme étatique (par. 101‑123). Qu’il me suffise ici de renvoyer à mes lon-
                 gues observations sur la notion de « situation continue » dans l’affaire des
                 Immunités juridictionnelles de l’Etat, ce qui me dispensera de les répéter
                 expressis verbis. On ne peut ignorer par ailleurs que la situation continue
                 de violation des droits de l’homme a eu une incidence à différentes étapes
                 de plusieurs procédures devant la Cour : elle a été évoquée non seulement
                 dans des décisions portant sur des mesures conservatoires ou une demande
                 reconventionnelle comme il a été dit plus haut, mais encore dans une déci-
                 sion sur le fond.
                    93. Il s’agit de l’arrêt (fond) du 30 novembre 2010 en l’affaire Ahmadou
                 Sadio Diallo (République de Guinée c. République démocratique du Congo).

                                                                                           64




7 Ord 1145.indb 125                                                                              11/06/19 14:31

                            application de la ciedr (op. ind. cançado trindade)                            467

                 Les faits révélaient une situation continue de violation des droits indivi-
                 duels de M. Diallo pendant une période allant de 1988 à 1996. Le préju-
                 dice subi par la victime était prolongé dans le temps (arrestation et
                 placement en détention de 1988-1989 et de 1995-1996, avant son expul-
                 sion de son pays de résidence), en violation des dispositions pertinentes
                 du pacte international relatif aux droits civils et politiques et de la charte
                 africaine des droits de l’homme et des peuples, ainsi que de l’alinéa b) du
                 paragraphe 1 de l’article 36 de la convention de Vienne sur les relations
                 consulaires. Ce préjudice avait été accompagné d’arbitraire de la part des
                 autorités étatiques 64 et constituait une situation continue illicite caractéri-
                 sée par un déni prolongé d’accès à la justice.


                                           XII. Épilogue : récapitulation

                    94. Il s’agit donc de la troisième affaire invoquant la CIEDR dans
                 laquelle la Cour a prescrit à bon droit des mesures conservatoires en cette
                 nouvelle ère de règlement judiciaire international de différends relatifs aux
                 droits de l’homme. Le fait qu’un différend oppose deux Etats, qui est
                 caractéristique des affaires contentieuses dont est saisie la Cour, ne signi-
                 fie pas que le raisonnement de la Cour doive suivre une logique elle-même
                 strictement interétatique. Nullement. C’est la nature du différend qui doit
                 dicter le raisonnement à suivre pour parvenir à une solution. La présente
                 affaire relative à l’Application de la convention internationale sur l’élimina-
                 tion de toutes les formes de discrimination raciale (Qatar c. Emirats arabes
                 unis) concerne les droits protégés par ladite convention, qui sont des
                 droits des êtres humains et non des Etats.
                    95. Cette conclusion a un effet direct sur l’examen des demandes en
                 indication de mesures conservatoires au titre d’une convention relative
                 aux droits de l’homme. Les mesures conservatoires, qui ont une dimen-
                 sion préventive, connaissent actuellement une évolution marquée vers la
                 consolidation d’un régime juridique autonome qui leur soit propre, dans
                 l’intérêt des titulaires de droits. Toujours résolu à faciliter cette évolution,
                 je me permettrai de récapituler brièvement les principaux arguments que
                 j’ai présentés au fil de la présente opinion individuelle, en particulier au
                 sujet des mesures conservatoires au titre de la CIEDR.

                    64 Lorsqu’il a été arrêté et placé en détention, M. A. S. Diallo n’a pas été informé des

                 accusations portées contre lui et n’a pu se prévaloir sans délai de son droit à l’information
                 sur l’assistance consulaire. De son côté, le Comité pour l’élimination de la discrimination
                 raciale a prêté une attention particulière, dans sa pratique, à l’interdiction des mesures
                 discriminatoires à l’égard de membres de groupes vulnérables tels que, par exemple, les
                 migrants ; voir à ce sujet R. de Gouttes, « Regards comparatifs sur deux organes internatio-
                 naux chargés de la lutte contre le racisme : le Comité des Nations Unies pour l’élimination
                 de la discrimination raciale (CERD) et la Commission européenne contre le racisme et l’in-
                 tolérance (ECRI) », Réciprocité et universalité : Sources et régimes du droit international des
                 droits de l’homme — Mélanges en l’honneur du professeur Emmanuel Decaux, Paris, Pedone,
                 2017, p. 1015‑1022, en particulier p. 1017 et 1020.

                                                                                                             65




7 Ord 1145.indb 127                                                                                                11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)                468

                    96. Primus : Le principe d’égalité et de non-­discrimination se trouve au
                 fondement des droits protégés par la CIEDR, y compris au moyen de
                 mesures conservatoires. La formation historique du corpus juris de la pro-
                 tection internationale des droits de l’homme a puissamment contribué à
                 la reconnaissance toujours plus grande de la prééminence du principe fon-
                 damental d’égalité et de non-­discrimination. Secundus : Les travaux des
                 organes de surveillance des traités relatifs aux droits de l’homme de
                 l’ONU, parmi lesquels le comité pour l’élimination de la discrimination
                 raciale, attestent de cette reconnaissance toujours plus grande.
                    97. Tertius: Il importe aujourd’hui que les progrès accomplis par le
                 principe fondamental d’égalité et de non-­discrimination sur les plans nor-
                 matif et jurisprudentiel se retrouvent dans la doctrine internationale, qui
                 ne s’y est pas suffisamment intéressée. Quartus : La protection recherchée
                 sous l’égide de la CIEDR inclut la protection contre l’arbitraire, comme
                 en la présente affaire. Cet élément n’a pas échappé à d’autres juridictions
                 internationales chargées d’appliquer et d’interpréter diverses conventions
                 relatives aux droits de l’homme.
                    98. Quintus : Les traités relatifs aux droits de l’homme, dont la CIEDR,
                 organisent un droit de protection dont le but est de protéger la partie
                 manifestement la plus faible (la victime réelle ou potentielle) et d’interdire
                 les mesures arbitraires, de façon à établir la prééminence du droit. Sex-
                 tus : Deux des questions qui ont été débattues dans le cadre de la présente
                 procédure méritent quelques éclaircissements. Ce sont la raison d’être de
                 la règle des recours internes dans la protection internationale des droits
                 de l’homme et les implications d’une situation continue de violations des
                 droits de l’homme ou d’atteintes à ces droits.
                    99. Septimus : La règle qui fait des recours internes une condition de la
                 recevabilité des recours internationaux ne saurait être invoquée comme
                 « condition préalable » à l’examen de demandes urgentes de mesures
                 conservatoires. Octavus : La raison d’être de la règle des recours internes
                 dans la protection des droits de l’homme est entièrement distincte de ce
                 qu’elle est dans la protection diplomatique des ressortissants d’un Etat
                 dans un Etat étranger : dans la protection des droits de l’homme, cette
                 règle est centrée sur le caractère effectif des recours internes et sur la répa-
                 ration, tandis que, dans la protection diplomatique, elle est centrée sur
                 l’épuisement des recours internes.
                    100. Nonus : Le comité pour l’élimination de la discrimination raciale
                 lui-même a insisté sur ces éléments que sont le caractère effectif
                 ­
                 des recours internes et la réparation. La protection des droits de l’homme
                 est axée sur les victimes et constitue un droit de protection de la partie
                 la plus faible, comme l’ont confirmé les juridictions internationales
                 garantes des droits de l’homme ; tandis que la protection diplomatique,
                 qui a un caractère discrétionnaire, demeure axée sur l’Etat. Decimus :
                 La tentative d’ajouter à la prétendue « plausibilité » des droits une préten-
                 due « plausibilité » de la recevabilité comme nouvelle « condition préa-
                 lable » à l’indication de mesures conservatoires ne repose sur aucun
                 fondement.

                                                                                              66




7 Ord 1145.indb 129                                                                                 11/06/19 14:31

                          application de la ciedr (op. ind. cançado trindade)              469

                    101. Undecimus : Dans une situation continue, les droits qu’il s’agit de
                 protéger sont nécessairement connus et, par conséquent, il n’y a aucune
                 raison de se demander s’ils sont « plausibles ». Duodecimus : On ne peut
                 interpréter correctement les clauses compromissoires des conventions
                 relatives aux droits de l’homme si l’on ne prête pas attention à la nature
                 et à la teneur de ces conventions, ainsi qu’à leur objet et à leur but ; l’in-
                 terprétation desdites clauses ne peut avoir pour objectif d’y trouver des
                 « conditions préalables » qui rendraient particulièrement difficile l’accès à
                 la justice au titre de conventions relatives aux droits de l’homme.
                    102. Tertius decimus : L’interdiction de l’arbitraire met en évidence la
                 question de la vulnérabilité des personnes affectées par des mesures discri-
                 minatoires ; dans des affaires comme la présente espèce, les demandes en
                 indication de mesures conservatoires visent à mettre fin à une situation
                 continue de vulnérabilité des personnes affectées (victimes potentielles).
                 Quartus decimus : Lorsqu’il s’agit d’indiquer des mesures conservatoires
                 au titre de traités relatifs aux droits de l’homme, la vulnérabilité humaine
                 est un critère plus rigoureux de la « plausibilité » des droits.
                    103. Quintus decimus : Des progrès ont été accomplis vers la consolida-
                 tion de ce que j’ai appelé au fil des années le régime juridique autonome
                 des mesures conservatoires. Sextus decimus : Les mesures conservatoires
                 ont étendu leur protection à un nombre toujours croissant de personnes
                 en situation de vulnérabilité au cours des dernières années ; ces mesures
                 sont ainsi devenues une véritable garantie juridictionnelle à caractère pré-
                 ventif. Septimus decimus : Ce caractère préventif met en évidence la
                 dimension temporelle de l’application des mesures conservatoires, notam-
                 ment quand elles visent, comme en l’espèce, à mettre fin à une situation
                 continue de violation des droits individuels.
                    104. Duodevicesimus : En ce qui concerne la présente affaire, plusieurs
                 rapports de l’ONU et autres documents ont décrit une situation continue
                 de violation des droits de l’homme protégés par la CIEDR. Undevicesi-
                 mus : L’élément de situation continue de violation des droits de l’homme a
                 eu une incidence dans plusieurs affaires portées devant la Cour, et cela à
                 différents stades de la procédure. Vicesimus : On ne peut procéder correc-
                 tement à la détermination et à l’indication de mesures conservatoires au
                 titre de conventions relatives aux droits de l’homme que si l’on se place
                 dans une perspective humaniste, indispensable pour éviter les écueils d’un
                 volontarisme étatique dépassé et oiseux.

                 (Signé) Antônio Augusto Cançado Trindade.




                                                                                            67




7 Ord 1145.indb 131                                                                               11/06/19 14:31

